Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of September 1, 2005 by and among INTEGRATED ELECTRICAL SERVICES, INC., a
Delaware corporation (the “Parent”), FLORIDA INDUSTRIAL ELECTRIC, INC., a
Florida corporation (the “Company”), and THE NEW FLORIDA INDUSTRIAL ELECTRIC,
INC., a Florida corporation (the “Buyer).

 

WITNESSETH:

 

WHEREAS, the Company is engaged in the electrical construction and services
business (the “Business”);

 

WHEREAS, the Parent owns 1,000 shares of common stock, $0.01 par value per share
of the Company (the “Stock”), which constitutes all of the issued and
outstanding capital stock of the Company;

 

WHEREAS, the respective Boards of Directors of Parent, Buyer and the Company
deem it advisable and in the best interests of their respective shareholders
that Company merge (the “Merger”) with and into the Buyer upon the terms and
subject to the conditions set forth herein, and such Boards of Directors have
approved the Merger;

 

NOW, THEREFORE, for and in consideration of the premises and of the respective
representations, warranties, covenants, agreements and conditions of the parties
contained herein, it is hereby agreed as follows:

 

1. THE MERGER.

 

1.1 The Merger. Upon the terms and subject to the conditions hereof, at the
Effective Time (as defined in Section 1.2 hereof), Company shall be merged with
and into the Buyer in accordance with the applicable provisions of the Florida
Business Corporation Act (the “FBCA”) and the separate existence of Company
shall thereupon cease, and the Buyer shall be the surviving corporation in the
Merger (sometimes referred to herein as the “Surviving Company”). The Merger
shall have the effects set forth in Section 607.1106 of the FBCA, including
without limitation, the Surviving Company’s succession to and assumption of all
rights and obligations of the Company.

 

1.2 Effective Time of the Merger. The Merger shall become effective (the
“Effective Time”) when properly executed Articles of Merger are duly filed with
the Secretary of State of the State of Florida, which filing shall be made as
soon as practicable after the satisfaction or waiver of the conditions set forth
in Section 5 hereof.

 

1.3 Articles of Incorporation and Bylaws of Surviving Company. Effective at and
after the Effective Time, the Articles of Incorporation of the Buyer shall be
the Articles of Incorporation of the Surviving Company. Effective at and after
the Effective Time, the Bylaws of the Buyer shall be the Bylaws of the Surviving
Company.



--------------------------------------------------------------------------------

1.4 Directors and Officers. At and after the Effective Time, (a) the Board of
Directors of Buyer immediately prior to the Effective Time shall be the Board of
Directors of the Surviving Company and (b) the officers of the Buyer immediately
prior to the Effective Time shall be the officers of the Surviving Company, in
the case of both clause (a) and (b) until their respective successors have been
duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Surviving Company’s Bylaws and the
FBCA.

 

1.5 Excluded Assets. It is expressly understood and agreed that immediately
prior to the Effective Time, the following assets of the Company shall be
distributed to the Parent and shall not be assets of the Surviving Company (such
assets are hereinafter referred to collectively as the “Excluded Assets,” and
the assets of the Surviving Company at the Effective Time, other than the
Excluded Assets, are hereinafter referred to collectively as the “Assets”):

 

(a) Cash and cash equivalents or similar type investments, such as certificates
of deposit, Treasury bills and other marketable securities;

 

(b) Claims for refunds of taxes and other governmental charges to the extent
such refunds relate to periods ending on or prior to the Closing Date;

 

(c) Any asset, tangible or intangible, which is not freely transferable through
Merger without the consent of a third party, upon the failure to obtain such
consent;

 

(d) Any records required by applicable laws to be retained by the Parent;

 

(e) Any contract or agreement, whether written or oral, between the Company and
IES Contractors, Inc. or IES Federal Contract Group L.P.; and

 

(f) Any amounts owed to the Company by Parent, Integrated Electrical Finance,
Inc., IES Management LP, IES Management ROO LP, IES Properties, Inc., or IES
Reinsurance, Ltd.

 

Prior to or at Closing, Parent shall cause all intercompany obligations between
the Company, on the one hand, and Parent and its affiliates (other than the
Company), on the other hand, to be assigned to an entity other than the Company,
repaid, terminated or otherwise satisfied. The method of eliminating such
intercompany obligations shall be at Parent’s sole election.

 

1.6 Conversion of Shares. Upon consummation of the Merger, by virtue of the
Merger and without any action on the part of any holder of any Stock, each share
of Stock outstanding immediately prior to the Effective Date shall be converted
into a right to receive the following (the “Merger Consideration”):

 

(i) $5,960.25 in cash;

 

(ii) $1,950.75 in principal amount of Surviving Company promissory notes (the
“Notes”). The Notes shall be in substantially the form set forth on Exhibit B.

 

2



--------------------------------------------------------------------------------

The gross amount of Merger Consideration payable to Parent, as the holder of all
1,000 shares of outstanding Stock, shall be $5,960,250 in cash and $1,950,750 in
Notes (the “Gross Merger Consideration”). The cash portion of the Gross Merger
Consideration shall be paid to Parent by wire transfer from Buyer to an account
designated by Parent in writing prior to the Closing. The Notes will be
delivered to the Parent at the Closing. The Gross Merger Consideration is
subject to further adjustment as set forth in Section 1.10 below.

 

Each share of stock of Buyer outstanding immediately prior to the Effective Date
is to be an identical share of the Surviving Company immediately after the
Effective Date.

 

1.7 Surrender of Shares.

 

(a) At the Closing, upon surrender to Buyer of certificates representing shares
of Stock (the “Certificates”), Buyer shall promptly deliver to the Parent the
Gross Merger Consideration, and the Certificates shall be cancelled. Each
Certificate evidencing Stock shall, after the Effective Date, be deemed to
evidence only the right to receive the Merger Consideration to which its holder
is entitled pursuant to Section 1.6.

 

(b) From and after the Effective Date, the holders of Certificates evidencing
ownership of Stock outstanding immediately prior to the Effective Date shall
cease to have any rights with respect to such Stock except as otherwise provided
herein or by law. No interest shall be paid or accrue on any portion of the
Merger Consideration, except for interest accruing on the Notes in accordance
with their terms following the issuance and delivery thereof.

 

(c) In the event that a Certificate shall have been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the person claiming such
certificate to be lost, stolen or destroyed, the Surviving Corporation shall pay
the Merger Consideration in respect thereof. The owner of such lost, stolen or
destroyed certificate shall deliver to the Surviving Company such indemnity and
bond as it may reasonably direct as protection against any claim that may be
made against the Surviving Company with respect to the certificate alleged to
have been lost, stolen or destroyed.

 

1.8 Plan of Merger. For purposes of the FBCA, Sections 1.1 through 1.11,
inclusive, and any relevant definitions of terms used herein and Exhibits
referred to herein, shall constitute the plan of merger of the Company and
Buyer, and shall be restated in the articles of merger to be filed with the
Florida Secretary of State to effect the Merger, or in an attachment thereto,
with such changes thereto as are appropriate in light of such restatement,
including changes in section numbers.

 

1.9 Effective Date. The Parties acknowledge that the Merger will be effective,
for purposes of Florida corporate law, on the Effective Date. However, the
Parties agree that they shall treat the Merger as being effective as of the
close of business on August 31, 2005 (the “Agreed Effective Time”) for financial
statement reporting and tax purposes, and for all other purposes as among
themselves.

 

1.10 Cash Reconciliation. Within 60 days following the Closing Date, the Parent
shall prepare and deliver to the Surviving Company a schedule setting forth, for
the period commencing

 

3



--------------------------------------------------------------------------------

on August 1, 2005, and ending as of the Agreed Effective Time, (a) the cash
disbursements funded by the Company, the Parent or any of their affiliates for
the benefit of the Company, to include those made in the ordinary course to
trade vendors and those made in the ordinary course for Company employee benefit
plans (the “Disbursements”), and (b) the cash deposits made by the Company (the
“Deposits”). Within three business days following the Surviving Company’s
receipt of such schedule, (i) the Surviving Company shall remit to the Parent in
immediately available funds, the amount by which the Disbursements exceed the
Deposits, if any; or (ii) the Parent shall remit to the Surviving Company, in
like manner and within such period, the amount by which Deposits exceed the
Disbursements, if any. Disbursements shall include, but not be limited to,
actual cash amounts paid by the Company or the Parent on behalf of the Company
with respect to pre-Agreed Effective Time periods, including (i) amounts paid
after July 31, 2005 for checks issued by the Company or Parent on behalf of the
Company on or before July 31, 2005 that had not cleared the banks on July 31,
2005, which amounts were reflected on the July 31, 2005 balance sheet as
negative cash amounts, (ii) checks issued by the Company or Parent on behalf of
the Company subsequent to July 31, 2005, but before the Agreed Effective Time
that have not cleared the banks as of the Agreed Effective Time, (iii) workers
compensation, general liability, auto insurance, health and similar insurance
premiums paid by the Parent on behalf of the Company with respect to periods
prior to the Agreed Effective Time, whether accrued prior to or after the Agreed
Effective Time, and (iv) other amounts paid by the Company or by the Parent on
behalf of the Company with respect to periods prior to the Agreed Effective
Time, but for which invoices are received or accruals are made after the Agreed
Effective Time. Deposits shall include, but not be limited to, actual cash
amounts received by the Company or the Parent on behalf of the Company
subsequent to July 31, 2005, but before the Agreed Effective Time that have not
been reflected in the Company’s accounts as of the Agreed Effective Time.
Disbursements and Deposits will be accounted for in accordance with Parent’s
accounting practices consistent with past periods.

 

1.11 Expenses: Consents and Taxes. The Buyer shall pay, or cause to be paid (i)
all costs and expenses of obtaining all consents of third parties for the
Merger, and (ii) all transfer, stamp, sales, use or other similar taxes or
duties payable in connection with the Merger.

 

2. CLOSING AND TERMINATION.

 

2.1 Time and Place of Closing. The closing of the Merger (the “Closing”) shall
take place at the offices of Cochran & Baker LLP, 520 Post Oak Blvd., Suite 820,
Houston, Texas 77027 at 10:00 a.m., local time, on the second business day after
the conditions to Closing set forth in Section 5 (excluding conditions that, by
their terms, cannot be satisfied until the Closing) have been satisfied (or
waived by the party entitled to waive such condition), or at such other place,
date and time as the parties may agree. The date on which the Closing occurs
shall be referred to herein as the “Closing Date.”

 

2.2 Termination of Agreement. This Agreement may be terminated prior to the
Closing Date as follows:

 

(a) At any time prior to the Closing Date, by the written consent of each of
Buyer, the Company and Parent;

 

4



--------------------------------------------------------------------------------

(b) By Buyer, the Company or Parent if the Closing has not occurred on or before
September 15, 2005; provided, however, that the terminating party is not in
default of its obligations hereunder in any material respect.

 

(c) By Buyer, the Company or Parent, if there shall be any Applicable Law that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if any order is entered by a governmental authority of competent
jurisdiction having valid enforcement authority permanently restraining,
prohibiting or enjoining the consummation of the Merger;

 

(d) By Parent, so long as neither Parent nor Company is then in breach of its
obligations under this Agreement in any material respect, upon a breach of any
covenant or agreement of Buyer set forth in this Agreement, or if any
representation or warranty of Buyer shall have been or becomes untrue, in each
case such that the conditions set forth in Section 5.3(a) or Section 5.3(b), as
the case may be, would not be satisfied and such breach or untruth has not been
cured within two business days of the date on which Buyer receives notice
thereof from Parent; or

 

(e) By Buyer, so long as Buyer is not then in breach of its obligations under
this Agreement in any material respect, upon a breach of any covenant or
agreement of Parent or Company set forth in this Agreement, or if any
representation or warranty of Parent or Company shall have been or becomes
untrue, in each case such that the conditions set forth in Section 5.2(a) or
Section 5.2(b), as the case may be, would not be satisfied and such breach or
untruth has not been cured within two business days of the date on which Parent
and Company receive notice thereof from Buyer.

 

(f) By Parent or the Company upon notice to Buyer if (i) the Commitment Letter
dated August 22, 2005 issued by SunTrust Bank, as amended, or the Commitment
Letter dated August 4, 2005, issued by Mirabilis Ventures, Inc. (together, the
“Commitment Letters”) shall have expired or have been terminated; provided,
however, that the right to terminate this Agreement under this Section 2.2(f)
shall not be available to Parent or the Company if within two business days of
receiving notice by Parent or the Company of its intention to terminate this
Agreement under this Section 2.2(f), Buyer (A) secures an extension of the
Commitment Letter or Letters (if expired or terminated), (B) secures a
commitment letter for alternate or additional financing upon terms reasonably
acceptable to the Parent.

 

2.3 Effect of Termination. No termination of this Agreement pursuant to Section
2.2 shall be effective until notice thereof is given to the non-terminating
parties specifying the provision hereof pursuant to which such termination is
made. If validly terminated pursuant to Section 2.2, this Agreement shall become
wholly void and of no further force or effect without liability to Parent,
Buyer, or the Company or any of its or their respective subsidiaries,
affiliates, officers, directors, employees, agents, advisors or other
representatives, and each shall be fully released and discharged from any
liability or obligation under or resulting from this Agreement and neither
Company, Parent, nor Buyer shall have any other remedy or cause of action under
or relating to this Agreement or any applicable law including, without
limitation, for reimbursement of expenses, except that the obligations of Buyer
under the Confidentiality Agreement and the obligations of the parties under
this Section 2.3 and Sections 8 and 10 of this Agreement shall remain in full
force and effect.

 

5



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES.

 

3.1 Representations and Warranties of the Company and the Parent. The Company
and the Parent represent and warrant to the Buyer as follows:

 

(a) Organization, Authority and Qualification of the Company. The Company is a
corporation duly organized and validly existing under the laws of the State of
Florida and the Company has full corporate power and authority to own or lease
its properties and to carry on its business in such state. The Company has the
full corporate power and authority to execute, deliver and perform this
Agreement, and this Agreement has been duly and validly executed and delivered
by the Company and constitutes the valid and legally binding obligation of the
Company, subject to general equity principles, enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally.

 

(b) No Violation. The Company is not in default under or in violation of its
Articles of Incorporation or Bylaws. Except as set forth on Schedule 3.1 hereto,
the execution, delivery and performance of this Agreement by the Company and the
Parent does not violate or create a default under any credit agreement binding
upon Parent, or to the knowledge of Parent, the Company, including without
limitation, those listed on items 1 through 5, inclusive, on Schedule 1.5.

 

(c) Capitalization. The Company’s authorized capital consists of 1,000 shares of
common Stock, $0.01 par value, of which 1,000 shares are issued and outstanding.
The record and beneficial owner of all of such shares is Parent. All the issued
and outstanding shares of the Company have been duly authorized and validly
issued, are fully paid and nonassessable, have not been issued in violation of
any preemptive or similar rights, and have been issued in compliance with all
applicable laws. The Stock constitutes all shares of the outstanding capital
stock of the Company. Except for the 1,000 shares of Stock owned by Parent,
there are (and as of the Closing Date there will be) outstanding (i) no shares
of capital stock or other voting securities of the Company, (ii) no securities
of the Company convertible into or exchangeable for shares of the capital stock
or other voting securities of the Company, (iii) no options or other rights to
acquire from the Company, and no obligation of the Company to issue or sell, any
shares of its capital stock or other voting securities or any securities of the
Company convertible into or exchangeable for such capital stock or voting
securities, (iv) no equity equivalents, interest in the ownership or earnings,
or other similar rights of or with respect to the Company, and (v) no shares or
other equity or partnership interest of any other entity owned by the Company.
There are no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire any shares, securities, options, equity equivalents, interests
or rights.

 

3.2 Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Parent and the Company as follows:

 

(a) Organization, Authority and Qualification of the Buyer. The Buyer is a
corporation duly organized and validly existing under the laws of the State of
Florida and the Buyer has full corporate power and authority to own or lease its
properties and to carry

 

6



--------------------------------------------------------------------------------

on its business in such state. The Buyer has the full corporate power and
authority to execute, deliver and perform this Agreement, and this Agreement has
been duly and validly executed and delivered by the Buyer and constitutes the
valid and legally binding obligation of the Buyer, subject to general equity
principles, enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally.

 

(b) No Violation. The Buyer is not in default under or in violation of its
Articles of Incorporation or Bylaws. The execution, delivery and performance of
this Agreement by the Buyer does not violate or create a default under any
agreement binding upon the Buyer or its assets.

 

(c) Certain Fees. Except as previously disclosed to the Parent (and as to which
fees and commissions Buyer shall be solely responsible), the Buyer has not
employed any broker or finder or incurred any other liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated hereby.

 

(d) Financial Information. The financial and management reports (including,
without limitation, WIP schedules) heretofore delivered or made by Buyer or the
Company to the Parent are true and correct in all material respects and do not
omit to state any fact necessary to make any of them, in light of the
circumstances in which made, not misleading. All executed change orders have
been recorded, all agreed change orders have been executed or are listed on
Schedule 3.2(d), and all checks and cash received by the Company and its
affiliates have been deposited.

 

3.3 No Warranty. The Buyer acknowledges that certain of its officers and
shareholders, through previous management of the Company, are familiar with the
Assets and the operations of the Company, and have access to any information
pertaining thereto and have made such information available to Buyer. Neither
the Company nor the Parent, nor any of their respective directors, officers,
employees, agents or representatives has made, or shall be deemed to have made,
and no such person shall be liable for, or bound in any manner by, and Buyer and
its officers, directors, shareholders and other affiliates have not relied upon
and will not rely upon, any express or implied representations, warranties,
guaranties, promises or statements pertaining to the Company, Business or Assets
except as specifically provided in this Section 3. The Buyer acknowledges that
in making the decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it and its officers, directors, shareholders
and other affiliates have relied solely on the basis of their own independent
investigation of the Company, the Business and the Assets and upon the express
written representations, warranties and covenants in this Agreement. Without
diminishing the scope of the express written representations, warranties and
covenants of the Company and the Parent in this Agreement and without affecting
or impairing their right to rely thereon, the Buyer acknowledges that (a) it and
its officers, directors, shareholders and other affiliates have not relied, in
whole or in part, on any information contained in documents, materials or other
information provided to them by, or on behalf of, Company or the Parent, and (b)
neither Company nor the Parent is making any representations or warranties with
respect to (i) any such documents, materials or other information, other than,
in each case, as set forth in this Agreement or (ii) the value, condition,
merchantability, marketability, profitability, suitability or fitness for a
particular use or purpose of the Assets. ACCORDINGLY, THE COMPANY AND

 

7



--------------------------------------------------------------------------------

ITS BUSINESS AND ASSETS ARE BEING TRANSFERRED “AS IS, WHERE IS.” EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1 OF THIS AGREEMENT, THE
COMPANY AND PARENT MAKE ABSOLUTELY NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, REGARDING THE COMPANY, THE BUSINESS, OR THE ASSETS,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR THE ABILITY OF THE COMPANY TO ASSIGN THE ASSETS
THROUGH THE MERGER, OR OBTAIN CONSENTS TO ANY ASSIGNMENT.

 

4. COVENANTS; ACTION SUBSEQUENT TO CLOSING.

 

4.1 Access to Books and Records. Until the third anniversary of the Closing
Date, the Parent shall afford, and will cause its affiliates to afford (subject
to the provisions of applicable law), to the Buyer and the Surviving Company and
their respective counsel, accountants and other authorized representatives,
during normal business hours, reasonable access to the books, records and other
data of the Company and the Business with respect to periods ending on or prior
to the Closing Date to the extent that such records are retained by Parent and
such access may be reasonably required by the Buyer and the Surviving Company to
facilitate (i) the investigation, litigation and final disposition of any claims
which may have been or may be made against the Buyer or the Surviving Company in
connection with the Business or (ii) for any other reasonable business purpose.
Until the third anniversary of the Closing Date, the Buyer and the Surviving
Company shall afford, and will cause its affiliates to afford (subject to the
provisions of applicable law), to the Parent, its counsel, accountants and other
authorized representatives, during normal business hours, reasonable access to
the books, records and other data of the Surviving Company and the Business with
respect to periods ending on or prior to the Closing Date to the extent that
such access may be reasonably required by the Parent to facilitate (i) the
investigation, litigation and final disposition of any claims which may have
been or may be made against the Parent in connection with the Business,
including without limitation the Retained Liabilities (hereinafter defined), or
(ii) for any other reasonable business purpose. Following the Closing, the Buyer
and the Surviving Company shall prepare, on behalf of the Company, all regularly
prepared financial reports and statements for periods up to and including the
Agreed Effective Time, shall deliver such reports to the Parent on or before the
12th day of the month following the Agreed Effective Time, shall sign a
“Representation Compliance Letter” with respect to all such financial reports
and statements, and shall cooperate with and provide assistance to the Parent in
their financial and tax reporting obligations for the periods up to and
including the Agreed Effective Time.

 

4.2 Mail. The Parent authorizes and empowers the Buyer and the Surviving Company
on and after the Closing Date to receive and open all mail received by the Buyer
or the Surviving Company relating to the Business or the Assets and to deal with
the contents of such communications in any proper manner. The Parent shall
promptly deliver to the Buyer and the Surviving Company any mail or other
communication received by it after the Closing Date pertaining to the Business
or the Assets. The Buyer and the Surviving Company shall promptly deliver to the
Parent any mail or other communication received by them after the Closing Date
pertaining to the Excluded Assets or Retained Liabilities, and any cash, checks
or other instruments of payment in respect of the Excluded Assets. As soon as is
practicable after the Closing Date, and in no event more than ten days
thereafter, the Surviving Company shall mail to its customers and vendors a
notice of the Merger in the form mutually agreed upon by Surviving Company and
Parent.

 

8



--------------------------------------------------------------------------------

4.3 No Consent Contracts. To the extent that any contract of the Company
included in the Assets may not be assigned in the Merger without the consent of
any third party, and such consent is not obtained prior to Closing (such
contracts referred to as “No Consent Contracts”), this Agreement and the Merger
shall not constitute an assignment thereof (and such No Consent Contracts shall
be treated as Excluded Assets), but to the extent permitted by law shall
constitute an equitable assignment by the Company and assumption by the Buyer of
the Company’s rights and obligations under the applicable No Consent Contract,
with the Parent making available to the Buyer the benefits thereof and the Buyer
performing the obligations thereunder on the Company’s and Parent’s behalf until
such consent can be obtained, whereupon the No Consent Contract will be assigned
to the Surviving Company. The Parties will cooperate with and render reasonable
assistance to the other Parties to this Agreement in order to obtain any such
consent or to render performance under such contracts until such consent is
obtained.

 

4.4 Preparation and Filing of Certain Tax Forms. The Surviving Company shall
prepare and submit to Parent for review and approval prior to signature and
timely filing all Forms W-2, 940, 941 and 1099 with all appropriate Governmental
Entities, including without limitation any summary schedules and transmittal
forms, as well as any similar filings required by any state or local
Governmental Entity, with respect to all wages and other reportable payments or
any sales tax liability for the calendar year 2004 and for the partial year in
2005 ending on the Closing Date. As used herein, “Governmental Entity” means any
court or tribunal in any jurisdiction (domestic or foreign) or any public,
governmental or regulatory body, agency, department, commission, board, bureau
or other authority or instrumentality, domestic or foreign. The Buyer shall pay
all administrative amounts owed as a result of or otherwise related to such
filings with the exception of any tax, interest, or penalties associated with
periods prior to the Closing. The Company will pay, on or before they become
due, any employment taxes withheld by it which have not been previously paid.
The Buyer, Parent and the Company shall cooperate (subject to the requirements
of applicable law) in making all such filings and shall make available to the
others such information as any of them requires to assure such filings are made
on a timely and accurate basis. The Surviving Company and the Parent agree that
they will jointly prepare and file an election to have the Merger treated as a
sale of assets for federal income tax purposes under Section 338(h)(10) of the
Internal Revenue Code.

 

4.5 The Parent Name and Logos. As soon as practicable (but in any event within
90 days) after the Closing Date, the Buyer and Surviving Company, at their
expense, shall remove the Parent and its affiliates’ names and logos from all of
the Assets. The Buyer and the Surviving Company shall not use in any manner any
name, logo or mark owned by or licensed to the Company, the Parent or their
respective affiliates which bears any reference to IES or any subsidiary of IES
other than the Company. The name “Florida Industrial Electric” shall become the
exclusive property of the Buyer and the Surviving Company following the Closing
and shall not be used by the Company, Parent or their respective affiliates
except in connection with the Parent’s handling of the Retained Liabilities.

 

9



--------------------------------------------------------------------------------

4.6 Leased Assets. At the Closing, the Buyer, at its expense, shall pay off or
refinance the leases on the vehicles and equipment listed on Schedule 4.6
attached hereto, and in connection therewith shall obtain the release of Parent
and the Company for all liability under such leases.

 

4.7 Chubb Bonds. Buyer agrees that at the Closing it and each of its
shareholders (on their own behalf and on behalf of the Surviving Company) shall
execute and deliver to the Federal Insurance Company and its subsidiary or
affiliated insurers and any applicable co-sureties (collectively, “Federal”), a
General Agreement of Indemnity in the form attached as Exhibit A, pursuant to
which Buyer and such shareholders agree to (i) indemnify Federal with respect to
the performance and completion of the bonded obligations as set forth therein;
and (ii) replace within ninety (90) days the bonds identified as Cancelable
Bonds therein. If, after the Closing, the amount of Bonded Obligations is
increased due to the issuance of a rider, supplement or amendment to an existing
bond, then Surviving Company will pay Parent the actual cost of the increase
plus a handling fee of 5% of the actual cost as reimbursement to Parent for the
additional premium. Surviving Company further agrees to continue to provide to
Federal monthly written reports (with a copy to the Parent) as to the progress
of the completion of the bonded jobs. Buyer further agrees to provide, from time
to time and at the request of the Parent, a certificate or certificates
certifying that the Cancelable Bonds have been replaced, and as to such other
matters concerning the performance by the Buyer of its post-closing obligations
under this Agreement as Parent shall request.

 

4.8 Retained Claims. The Parent shall retain liability for certain insured
claims and other matters as set forth in Schedule 1.5 and in other specific
provisions of this Agreement (the “Retained Liabilities”). The Buyer and the
Surviving Company agree to cooperate with the Parent in the defense of the
Retained Liabilities and to make available the Surviving Company’s personnel and
facilities for that purpose. The Parent shall retain as Excluded Assets and not
transfer to the Buyer all books and records associated with the Retained
Liabilities, as well as any reserves established on the books of the Company for
the Retained Liabilities, which reserves shall be paid in cash by the Buyer to
the Parent at Closing. The Buyer shall pay and discharge when due, and cause the
Surviving Company to pay and discharge when due all liabilities of the Company
and the Surviving Company in existence at the Effective Time. The Buyer
represents to the Parent and the Company that following the Effective Time and
the closing of the other transactions contemplated hereby it will be solvent.
The Buyer has no current plan or intention to liquidate the Surviving Company,
merge the Surviving Company with or into another corporation, sell all of the
stock of the Surviving Company or cause the Surviving Company to discontinue the
historic business of the Company and agrees not to take any such action until
after the first anniversary of the Effective Time.

 

4.9 Confidentiality. The parties acknowledge that Conrad D. Eigenmann and the
Company previously executed a confidentiality agreement dated January 10, 2005
(the “Confidentiality Agreement”), which Confidentiality Agreement shall
continue in full force and effect in accordance with its terms until the
completion of the Closing at which time Mr. Eigenmann’s obligations thereunder
with respect to the Evaluation Materials (as defined in the Confidentiality
Agreement) relating solely to the Company shall terminate. In addition, the
parties agree that the terms and conditions of the transactions contemplated
hereby and information provided to Buyer in connection with the execution hereof
shall be subject to the same standard of confidentiality as set forth in the
Confidentiality Agreement.

 

10



--------------------------------------------------------------------------------

4.10 Directors’ and Officers’ Indemnification. For a period of not less than six
(6) years from the Closing Date, Buyer and the Surviving Company shall
exculpate, indemnify, advance expenses to and hold harmless all past and present
employees, officers, agents and directors of the Company to the same extent such
Persons are currently exculpated, indemnified and advanced expenses by the
Company pursuant to the FBCA or its articles of incorporation and bylaws for any
acts or omissions occurring at or prior to the Closing and the Surviving
Company’s articles of incorporation and bylaws will continue to include
provisions to such effect. In the event that any indemnifiable claim is asserted
or made within such six (6) year period, all rights to indemnification and
advancement of expenses in respect of such claim shall continue to the extent
currently permitted under the FBCA and the Surviving Company’s articles of
incorporation and bylaws until such claim is disposed of or fully satisfied.

 

4.11 Financing. Buyer shall use its reasonable best efforts to obtain and
effectuate the financing contemplated by the Commitment Letters on the terms set
forth therein. Buyer agrees to notify Parent and the Company immediately if, at
any time prior to the Closing Date, (i) either Commitment Letter shall expire or
be terminated for any reason, (ii) any financing source that is a party to a
Commitment Letter notifies Buyer that such source no longer intends to provide
financing to Buyer, or (iii) for any reason Buyer no longer believes in good
faith that it will be able to obtain any of the financing substantially on the
terms described in the Commitment Letter.

 

5. CONDITIONS TO CLOSING.

 

5.1 Conditions Precedent to Obligations of Each Party. The respective
obligations of the Company, Parent and Buyer to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, on or prior to
the Closing Date, of the following condition:

 

No order issued by any court of competent jurisdiction preventing the
consummation of the transactions contemplated hereby shall be in effect, nor
shall any material proceeding initiated by any Governmental Entity of competent
jurisdiction having valid enforcement authority seeking such an order be
pending, nor shall there be any action taken, or any law or order enacted,
entered or enforced that has not been subsequently overturned or otherwise made
inapplicable to this Agreement, that makes the consummation of the transactions
contemplated hereby illegal.

 

5.2 Conditions Precedent to Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Buyer, in whole or in part,
subject to applicable law):

 

(a) All of the representations and warranties of Parent and the Company
contained herein shall be true and correct on and as of the Closing Date, except
those representations and warranties of Parent and the Company that speak of a
certain date, which representations and warranties shall have been true and
correct as of such date; provided, however, that this condition shall be deemed
to have been satisfied so long as any failure of such representations and
warranties to be true and correct, individually or in the aggregate, would not
reasonably be expected to result in a material adverse effect on the Company or
on its ability to consummate the transactions contemplated hereby;

 

11



--------------------------------------------------------------------------------

(b) Parent and the Company shall have performed and complied with their
respective obligations and covenants required by this Agreement to be performed
or complied with by Parent or the Company on or prior to the Closing Date, in
all material respects;

 

(c) Parent and Company shall have received the documents referred to in Section
6.2.

 

5.3 Conditions Precedent to Obligations of the Parent and the Company. The
obligations of Parent and the Company to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by Parent and the Company, in whole or in part, subject to Applicable
Law):

 

(a) All of the representations and warranties of Buyer contained herein shall be
true and correct on and as of the Closing Date, except those representations and
warranties of Buyer that speak of a certain date, which representations and
warranties shall have been true and correct as of such date; provided, however,
this condition shall be deemed to have been satisfied so long as any failure of
such representations and warranties to be true and correct, individually or in
the aggregate, would not reasonably be expected to result in a material adverse
effect on the Buyer or its ability to consummate the transactions contemplated
hereby;

 

(b) Buyer shall have performed and complied with all obligations and covenants
required by this Agreement to be performed or complied with by Buyer on or prior
to the Closing Date, in all material respects;

 

(c) Buyer shall have received the documents referred to in Section 6.2; and

 

(d) The consents and waivers set forth on Schedule 5.3(d) shall have been
obtained.

 

6. DOCUMENTS TO BE DELIVERED.

 

6.1 Documents to Be Delivered by Parent. At the Closing, Parent shall deliver,
or cause to be delivered, to Buyer the following:

 

(a) The written resignations of each of the directors and officers (other than
full time employees of the Company) of the Company;

 

(b) The Certificates; and

 

(c) Copies of each of the consents and waivers described in Section 5.3(d).

 

6.2 Documents to Be Delivered by Buyer. At the Closing, Buyer shall deliver to
Parent the following:

 

(a) The Notes;

 

(b) The cash portion of the Gross Merger Consideration; and

 

12



--------------------------------------------------------------------------------

(c) A Loan and Security Agreement in substantially the form of Exhibit C
(“Security Agreement”) and a Guaranty signed by each of its shareholders in the
form of Exhibit D (“Guaranty”).

 

7. INDEMNIFICATION.

 

7.1 Survival. The representations and warranties of the Company, the Parent and
the Buyer contained in this Agreement, any schedules delivered by or on behalf
of the Parent, the Company or the Buyer pursuant to this Agreement, or in any
certificate, instrument, agreement or other writing delivered by or on behalf of
the Company, the Parent or the Buyer pursuant to this Agreement shall survive
the consummation of the transactions contemplated herein; provided that all such
representations and warranties of the Buyer, the Company and the Parent shall be
of no further force and effect, and no claim for indemnification by the Buyer,
the Company or the Parent for breach of such representations and warranties
pursuant to this Section 7 may be brought for any reason, after the expiration
of twelve (12) months from the Closing Date (the “Survival Period”), except for
the representations and warranties contained in Section 3.1(c), which shall
survive indefinitely. Anything to the contrary notwithstanding, a claim for
indemnification which is made but not resolved prior to the expiration of the
Survival Period may be pursued and resolved after such expiration.

 

7.2 Indemnification by the Parent.

 

(a) In accordance with and subject to the provisions of this Section 7, the
Parent shall indemnify and hold harmless the Buyer and the Surviving Company and
their affiliates (the “Surviving Company Indemnitees”) from and against and in
respect of any and all loss, damage, diminution in value, liability, cost and
expense, including reasonable attorneys’ fees and amounts paid in settlement
(collectively, the “Buyer Indemnified Losses”), suffered or incurred by the
Surviving Company Indemnitees by reason of, or arising out of (i) any
misrepresentation or breach of representation or warranty of the Company or the
Parent contained in this Agreement, or in any schedules delivered to the Buyer
by or on behalf of the Company or the Parent pursuant to this Agreement; (ii)
the breach of any covenant or agreement of the Company or the Parent contained
in this Agreement; or (iii) the Retained Liabilities.

 

(b) The Parent shall reimburse the Buyer and the Surviving Company on demand for
any Buyer Indemnified Losses suffered by the Buyer with respect to matters other
than claims, actions or demands brought, made or instituted by a third party
(“Third Party Claims”). With respect to Third Party Claims, the Parent shall
reimburse the Buyer and the Surviving Company on demand for any Buyer
Indemnified Losses suffered by the Buyer or the Surviving Company, based on the
judgment of any court of competent jurisdiction or pursuant to a bona fide
compromise or settlement in respect of any Buyer Indemnified Losses. The Parent
shall have the opportunity to defend at its expense any claim, action or demand
for which the Buyer or the Surviving Company claims indemnity against the
Parent; provided that: (i) the defense is conducted by reputable counsel; (ii)
the defense is expressly assumed in writing within twenty (20) days after
written notice of the claim, action or demand is delivered to the Parent; and
(iii) counsel for the Buyer and the Surviving Company may participate at all
times and in all proceedings (formal and

 

13



--------------------------------------------------------------------------------

informal) relating to the defense, compromise and settlement of the claim,
action or demand at the expense of the Buyer and the Surviving Company.

 

7.3 Indemnification by the Buyer and the Surviving Company.

 

(a) In accordance with and subject to the provisions of this Section 7, the
Buyer and the Surviving Company shall, jointly and severally, indemnify and hold
harmless the Parent and its affiliates (for purposes of this Section 7, the
“Parent Indemnitees”) from and against and in respect of any and all loss,
damage, diminution in value, liability, cost and expense, including reasonable
attorneys’ fees and amounts paid in settlement (collectively, the “Parent
Indemnified Losses”), suffered or incurred by the Parent Indemnitees by reason
of, or arising out of (i) any misrepresentation or breach of representation or
warranty of the Buyer contained in this Agreement, or in any schedules delivered
to the Parent by or on behalf of the Buyer pursuant to this Agreement; (ii) or
the breach of any covenant or agreement of the Buyer contained in this
Agreement, the Notes, the Security Agreement or the Guaranty; (iii) any
liabilities of the Company or the Surviving Company that are not Retained
Liabilities, including, without limitation, any liability to sureties with
respect to bonded jobs; or (iv) the operation of the Business prior to the
Closing (except the Retained Liabilities).

 

(b) The Buyer and the Surviving Company, jointly and severally (the “Buyer
Indemnifying Parties”), shall reimburse the Parent Indemnitees on demand for any
Parent Indemnified Losses suffered by the Parent Indemnitees with respect to
matters other than Third Party Claims. With respect to Third Party Claims, the
Buyer Indemnifying Parties shall reimburse the Parent Indemnitees on demand for
any Parent Indemnified Losses suffered by the Parent Indemnitees, based on the
judgment of any court of competent jurisdiction or pursuant to a bona fide
compromise or settlement in respect of any Parent Indemnified Losses. The Buyer
Indemnifying Parties shall have the opportunity to defend at their expense any
claim, action or demand for which the Parent Indemnitees claim indemnity against
the Buyer Indemnifying Parties; provided that: (i) the defense is conducted by
reputable counsel; (ii) the defense is expressly assumed in writing within
twenty (20) days after written notice of the claim, action or demand is
delivered to the Buyer Indemnifying Parties; and (iii) counsel for the Parent
may participate at all times and in all proceedings (formal and informal)
relating to the defense, compromise and settlement of the claim, action or
demand at the expense of the Parent.

 

7.4 Limitation and Payment on Claims. No claim shall be brought under this
Section 7 for breach of any representation or warranty, and no party hereto
shall be entitled to receive any payment with respect thereto, until such time
as, and only to the extent that, the aggregate amount of such claim(s) that such
party has equals or exceeds $100,000 (the “Deductible”); provided, however, that
the Deductible shall not apply to any obligations under Section 1.10 or any
claim that is not for a breach of a representations or warranty. Anything to the
contrary notwithstanding, the Company and the Parent shall not be liable under
this Section 7 for Buyer Indemnified Losses in excess of the Purchase Price.

 

14



--------------------------------------------------------------------------------

7.5 Sole Remedy. The sole remedy of the Company, the Parent and the Buyer
Indemnifying Parties for breach of the representations and warranties set forth
in Section 3 shall be pursuant to this Section 7.

 

8. DISPUTE RESOLUTION.

 

8.1 Arbitration.

 

(a) Any controversy, dispute or claim arising out of or relating in any way to
this Agreement or the other agreements contemplated by this Agreement or the
transactions arising hereunder (including the validity, interpretation or
applicability of this Section 8.1) shall be settled exclusively by final and
binding arbitration in Houston, Texas. Such arbitration will apply the laws of
the State of Texas and the commercial arbitration rules of AAA to resolve the
dispute, and will be administered by the AAA.

 

(b) Written notice of arbitration must be given within one year after the
notifying party has knowledge of accrual of the claim on which the notice is
based. If the claiming party fails to give notice of arbitration within that
time, the claim shall be deemed to be waived and shall be barred from either
arbitration or litigation.

 

(c) Such arbitration shall be conducted by one independent and impartial
arbitrator to be selected by mutual agreement of the parties, if possible. If
the parties fail to reach agreement regarding appointment of an arbitrator
within thirty (30) days following receipt by one party of the other party’s
notice of arbitration, the arbitrator shall be selected from a list or lists of
proposed arbitrators submitted by AAA. Unless the parties agree otherwise, the
arbitrator shall be a licensed attorney with at least ten years of experience in
the practice of law. The selection process shall be that which is set forth in
the AAA commercial arbitration rules then prevailing, except that (A) the number
of preemptory strikes shall not be limited and (B), if the parties fail to
select an arbitrator from one or more lists, AAA shall not initially have the
power to make an appointment but shall continue to submit additional lists until
an arbitrator has been selected, but if no such arbitrator is selected within
sixty (60) days after the receipt of the first notice of arbitration, the AAA
shall have the power to make an appointment and shall promptly do so. Initially,
however, promptly following its receipt of a request to submit a list of
proposed arbitrators, AAA shall convene the parties in person or by telephone
and attempt to facilitate their selection of an arbitrator by agreement. If the
arbitrator should die, withdraw or otherwise become incapable of serving, a
replacement shall be selected and appointed in a like manner.

 

(d) The arbitrator shall render an opinion setting forth findings of fact and
conclusions of law with the reasons therefor stated. A transcript of the
evidence adduced at the hearing shall be made and shall, upon request, be made
available to either party. The fees and expenses of the arbitrator shall be
shared equally by the parties and advanced by them from time to time as
required; provided that at the conclusion of the arbitration, the arbitrator may
award costs and expenses (including the costs of the arbitration previously
advanced and the fees and expenses of attorneys, accountants and other experts).
No pre-arbitration discovery shall be permitted, except that the arbitrator
shall have the power in his or her sole discretion, on application by either
party, to order pre-arbitration examination of

 

15



--------------------------------------------------------------------------------

the witnesses and documents that the other party intends to introduce in its
case-in-chief at the arbitration hearing. The arbitrator shall render his or her
opinion and/or award within ninety (90) days of the conclusion of the
arbitration hearing. The arbitrator shall not be empowered to award to either
party any punitive damages in connection with any dispute between them arising
out of or relating in any way to this Agreement or the other agreements
contemplated hereby or the transactions arising hereunder or thereunder, and
each party hereby irrevocably waives any right to recover such damages. The
arbitration hearings and award shall be maintained in confidence.

 

Notwithstanding anything to the contrary provided in this Section 8.1 and
without prejudice to the above procedures, either party may apply to any court
of competent jurisdiction for temporary injunctive or other provisional judicial
relief if such action is necessary to avoid irreparable damage or to preserve
the status quo until such time as the arbitrator is selected and available to
hear such party’s request for temporary relief. The award rendered by the
arbitrator shall be final and not subject to judicial review and judgment
thereon may be entered in any court of competent jurisdiction.

 

9. EMPLOYEE MATTERS.

 

9.1 Hiring. At Closing, the Buyer shall establish and make available a group
medical plan for all of the employees of the Surviving Company (the “Transferred
Employees”) and their dependents that is substantially similar to the group
medical plan available to the Transferred Employees immediately prior to Closing
under Parent’s plan. Parent’s plan will terminate as to the Transferred
Employees at the Assumed Effective Time. The Surviving Company shall credit the
Transferred Employees with all service of the Transferred Employees recognized
under the employee benefit plans, policies, programs, or arrangements maintained
by the Parent or the Company (the “Parent Plans”) as service with the Surviving
Company for purposes of eligibility to participate, vesting and levels of
benefits available, under all Surviving Company Plans. The Surviving Company
shall waive any coverage waiting period, pre-existing condition and
actively-at-work requirements under the Surviving Company’s employee benefit
plans, policies, programs, or arrangements (the “Surviving Company Plans”) and
shall provide that any expenses incurred before the Closing Date by a
Transferred Employee (and his or her dependents) during the calendar year of the
Closing shall be taken into account for purposes of satisfying the applicable
deductible, coinsurance and maximum out-of-pocket provisions, and applicable
annual and/or lifetime maximum benefit limitations of the Surviving Company
Plans. The Surviving Company Plans shall not require contributions by
Transferred Employees at a rate that exceeds the rate in effect for other
similarly situated employees of the Parent. Any reports or other information
provided to Buyer by the Company or the Parent in connection with Buyer
performing his obligations under this Section 9.1 shall be at the sole expense
of the Buyer.

 

16



--------------------------------------------------------------------------------

9.2 Benefits. The Surviving Company shall be responsible for the payment of all
amounts of wages, bonuses and other remuneration (including discretionary
benefits and bonuses) payable to the Transferred Employees of the Company
accrued with respect to periods on or prior to the Closing (except for any
employment taxes actually withheld by the Company) together with amounts payable
to such employees in connection with events occurring on or prior to the
Closing. In addition, the Surviving Company shall be responsible for:

 

(a) all vacation pay and pay for other compensated absences earned or accrued by
the Transferred Employees as of the close of business on the Agreed Effective
Date to the appropriate employee, including any related payroll burden (FICA and
other pension or other employee benefit plan contributions and employment taxes)
with respect thereto to the appropriate Governmental Entity or other person, to
the extent such pay has been accrued on the books of the Company at such close
of business, based upon the remuneration of such employees normally used in
computing such pay for other compensated absences; and

 

(b) amounts accrued under the Integrated Electrical Services, Inc. 401(k)
Retirement Savings Plan (the “Parent 401(k) Plan”) for the Transferred Employees
as of the Closing Date but not yet transferred to the trustee of the Parent
401(k) Plan, including without limitation, the accrued match, accrued payroll
deductions representing elective deferrals, loan repayments and accrued profit
sharing contribution, if any.

 

9.3 Parent 401(k) Plan. The Company, the Parent and the Buyer agree that, as
soon as practicable after Closing, but in any event within 30 days of the
Closing Date, the Surviving Company shall establish a qualified 401(k)
retirement savings plan (the “Surviving Company’s 401(k) Plan”) in accordance
with Section 414(l) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder. Within 60 days after the
Surviving Company’s 401(k) Plan is established and ready to accept transfers,
the Parent shall cause the transfer to the Buyer’s 401(k) Plan of the account
balances in the Parent 401(k) Plan of the Transferred Employees. In connection
with such transfer, the following provisions shall apply:

 

(a) The account balances of the Transferred Employees transferred to the
Surviving Company’s 401(k) Plan shall be subject to the provisions of the
Surviving Company’s 401(k) Plan effective as of the date of transfer; provided,
however that the Surviving Company’s 401(k) Plan shall continue any benefits
under the Parent 401(k) Plan as required under Section 411(d)(6) of the Code;
and

 

(b) The outstanding loan of any Transferred Employee shall not be in default as
a result of the Transferred Employee’s termination of employment with the Parent
or the Company, but such loan shall be transferred to the Buyer’s 401(k) Plan in
accordance with (a) above.

 

The Buyer shall provide acceptable evidence to the Parent that the Surviving
Company’s 401(k) Plan meets the requirements of Section 401(a) of the Code prior
to the date of such transfer. The Buyer, the Parent and the Company agree to
take whatever action, including but not limited to plan amendments and
resolutions, to effectuate the transfer of the Transferred Employee’s account
balances according to this section from the Parent 401(k) Plan to the Surviving
Company’s 401(k) Plan.

 

Notwithstanding the foregoing, nothing in this Section 9 shall be deemed or
construed to give rise to any rights, claims, benefits, or causes of action to
any Transferred Employee or third party whatsoever (including any Governmental
Entity).

 

17



--------------------------------------------------------------------------------

10. MISCELLANEOUS.

 

10.1 Notices. All notices and communications required or permitted hereunder
shall be in writing and may be given by (a) depositing the same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, (b) by delivering the
same in person to an officer or agent of such party, or (c) overnight delivery
service. Such notice shall be deemed received on the date (i) on which it is
actually received if sent by overnight delivery service or hand delivery, or
(ii) on the third business day following the date on which it is mailed. For
purposes of notice, the addresses of the parties hereto shall be:

 

If to the Parent or the Company:

 

Integrated Electrical Services, Inc.

1800 West Loop South, Suite 500

Houston, Texas 77027

Attention: Chief Financial Officer

 

With a copy to:

 

Integrated Electrical Services, Inc.

1800 West Loop South, Suite 500

Houston, Texas 77027

Attention: Chief Legal Officer

 

If to the Buyer:

 

The New Florida Industrial Electric, Inc.

c/o Mr. Conrad D. Eigenmann

1050 Miller Drive

Altamonte Springs, Florida 32701

 

With a copy to:

 

Philip S. Kaprow

Mirabilis Ventures, Inc.

Legal Department

20 N. Orange Avenue, Suite 1400

Orlando, FL 32801

 

or such other address as any party hereto shall specify pursuant to this Section
10.1 from time to time.

 

10.2 No Right of Set-Off. Each of Buyer and Surviving Company for itself and for
its affiliates, successors and assigns hereby unconditionally and irrevocably
waives any rights of set-off, netting, offset, recoupment, or similar rights
that Buyer, Surviving Company, or any of their respective affiliates, successors
and assigns has or may have with respect to the payment of the Gross Merger
Consideration or any other payments to be made to the Parent pursuant to this
Agreement, the Note, or any other document or instrument delivered in connection
herewith.

 

18



--------------------------------------------------------------------------------

10.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

10.4 Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of laws rules.

 

10.5 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted heirs,
successors and assigns. Neither the Company, the Parent nor the Buyer may
assign, delegate or otherwise transfer any of their rights or obligations under
this Agreement without the written consent by each other party hereto. In the
event any merger, dissolution, sale of assets, recapitalization or other
restructuring is undertaken by Surviving Company after the Closing Date,
Surviving Company shall cause the company surviving such restructure or
receiving the Surviving Company’s assets to assume its liabilities to Parent
under Section 7 hereto by the execution of an assumption agreement or other
document satisfactory to Parent.

 

10.6 Partial Invalidity and Severability. All rights and restrictions contained
herein may be exercised and shall be applicable and binding only to the extent
that they do not violate any applicable laws and are intended to be limited to
the extent necessary to render this Agreement legal, valid and enforceable. If
any term of this Agreement, or part thereof, not essential to the commercial
purpose of this Agreement shall be held to be illegal, invalid or unenforceable
by a forum of competent jurisdiction, it is the intention of the parties that
the remaining terms hereof, or part thereof, shall constitute their agreement
with respect to the subject matter hereof, and all such remaining terms, or
parts thereof, shall remain in full force and effect. To the extent legally
permissible, any illegal, invalid or unenforceable provision of this Agreement
shall be replaced by a valid provision which will implement the commercial
purpose of the illegal, invalid or unenforceable provision.

 

10.7 Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of any
party hereto to exercise, and no delay in exercising, any right, power or remedy
created hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by either party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No waiver by either party hereto of any breach of or default in any term
or condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.

 

10.8 Headings. The headings of particular provisions of this Agreement are
inserted for convenience only and shall not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement.

 

10.9 Entire Agreement; Amendments. This Agreement supersedes all prior
discussions and agreements between the parties with respect to the subject
matter hereof (including without limitation any letters of intent executed by
the parties), and this Agreement contains the sole and

 

19



--------------------------------------------------------------------------------

entire agreement between the parties with respect to the matters covered hereby.
This Agreement shall not be altered or amended except by an instrument in
writing signed by or on behalf of the party against whom enforcement is sought.

 

10.10 Disclosure of Agreement Terms. Prior to the Closing Date, none of the
Company, Parent, Buyer, nor any of their affiliates, nor any of their respective
agents or representatives, shall issue any press release or public statement
concerning this agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other parties hereto, unless such
disclosure is required by applicable law, order or by obligations pursuant to
any agreement with any national securities exchange. Buyer shall not disclose
the terms and conditions of this Agreement to any person or entity without the
prior written consent of an executive officer of the Parent or as required by
applicable law or an order from a court or administrative body of competent
jurisdiction (but only to the extent so required and only after giving
reasonable prior notice to the Parent and cooperating with the Parent in any
efforts to legally oppose such disclosure). The foregoing notwithstanding, the
Buyer shall be permitted to make such disclosures to its accountants, lawyers,
financial institutions, lending sources, senior employees and related parties as
may be appropriate, provided that such parties are bound by the foregoing
nondisclosure provisions.

 

10.11 Number and Gender. Where the context requires, the use of the singular
form herein shall include the plural, the use of the plural shall include the
singular, and the use of any gender shall include any and all genders.

 

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
set forth above.

 

PARENT:

INTEGRATED ELECTRICAL SERVICES, INC.

By:   /s/    DAVID A. MILLER        

Name:

  David A. Miller

Title:

  Sr. Vice President COMPANY:

FLORIDA INDUSTRIAL ELECTRIC, INC.

By:   /s/    DAVID A. MILLER        

Name:

  David A. Miller

Title:

  Chief Financial Officer BUYER: THE NEW FLORIDA INDUSTRIAL ELECTRIC, INC. By:  
/s/    CONRAD D. EIGENMANN             Conrad D. Eigenmann, President

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF GENERAL AGREEMENT OF INDEMNITY



--------------------------------------------------------------------------------

CHUBB GROUP OF INSURANCE COMPANIES

 

LOGO [g96379image1.jpg]    15 Mountain View Road, P.O. Box 1615, Warren, New
Jersey 07061-1615

 

GENERAL AGREEMENT OF INDEMNITY

 

WHEREAS, the undersigned (hereinafter individually and collectively called
“Indemnitor”) desires FEDERAL INSURANCE COMPANY or any of its subsidiary or
affiliated insurers (hereinafter called “Company”) to execute bonds including
undertakings and other like obligations (hereinafter referred to as bond or
bonds) on its behalf and also desires the execution of bonds on behalf of
individuals, partnerships, corporations, limited liability companies or any
other similarly unincorporated associations of members (hereinafter called
“Affiliates”).

 

WHEREAS, from time to time the Indemnitor may be a participant in joint ventures
with others, and bonds will be required on behalf of the Indemnitor along with
the other participants in such joint ventures.

 

WHEREAS, Indemnitor is the successor-by-merger to FLORIDA INDUSTRIAL ELECTRIC,
INC., a Florida corporation (along with any other affiliate or related entity
whose assets have been or will be assigned to Indemnitor hereinafter
individually and collectively called “Seller”) as the assignee of all bonded
contract obligations, which Indemnitor has expressly assumed without
reservation.

 

NOW, THEREFORE, in consideration of the Company executing said bond or bonds,
and the undersigned Indemnitor hereby requests the execution thereof, and in
consideration of the consent of Company to the assignment and assumption of the
bonded obligations formerly undertaken by the Seller, as well as the sum of One
Dollar paid to the Indemnitor by said Company, the receipt whereof is hereby
acknowledged, the Indemnitor, being benefited by the execution and delivery of
said bond or bonds, including, without limitation all Bonds previously issued
prior to the date of this Agreement for the Seller, the bonded obligations of
which have been expressly assumed without reservation by Indemnitor(s) and as to
which Indemnitor(s) have agreed, and do hereby agree, to assume full
responsibility for work in place as well as the prompt and proper performance
and completion of all such bonded obligations, including, without limitation
those bonded obligations listed on Exhibit A attached hereto, hereby agrees that
it will at all times jointly and severally indemnify and save harmless said
Company from and against any and all loss, cost, damage or expense, including
court costs and attorneys’ fees, which it shall at any time incur by reason of
its execution and/or delivery of said bond or bonds or its payment of any claim
or liability thereunder and will place the said Company in funds to meet all its
liability under said bond or bonds promptly on request and before it may be
required to make any payment thereunder and that the voucher or other evidence
of payment by said Company of any such loss, cost, damage, expense, claim, or
liability shall be prima facie evidence of the fact and amount of the
Indemnitor’s liability to said Company under this Agreement.

 

IT IS UNDERSTOOD AND AGREED that with respect to any bonds on behalf of the
Indemnitor participating in a joint venture that if specific application is
filed with the Company for such bonds the liability of the Indemnitor to the
Company with respect to such joint venture bonds shall be limited to the amount
expressly set forth in said application.

 

IT IS UNDERSTOOD AND AGREED that all of the terms, provisions, and conditions of
this Agreement shall be extended to and for the benefit not only of the Company
either as a direct writing company or as a co-surety or reinsurer but also for
the benefit of any surety or insurance company or companies with which the
Company may participate as a co-surety or reinsurer and also for the benefit of
any other company which may execute any bond or bonds at the request of the
Company on behalf of the Indemnitor .

 

IT IS UNDERSTOOD AND AGREED that this Agreement is in addition to all other
rights and agreements which Company may have or be a party to in connection with
Bonds previously issued for the benefit of Seller and that the assumption of
responsibility therefor by Indemnitors as herein provided shall not constitute a
waiver or release by Company of any rights Company may have to seek and recover
indemnity from third parties having liability in connection



--------------------------------------------------------------------------------

with the issuance of such Bonds including, but not limited to, the obligations
and liabilities of Integrated Electrical Services, Inc., Florida Industrial
Electric, Inc., or their affiliates.

 

IT IS UNDERSTOOD AND AGREED that, notwithstanding anything herein to the
contrary, Indemnitor’s agreements, covenants, and all obligations under this
General Agreement of Indemnity is limited to (1) the obligations assumed by
Indemnitor (the “Assumed Obligations”) under the Agreement and Plan of Merger
(“Merger”) by and among Integrated Electrical Services, Inc. (“IES”), Florida
Industrial Electric, Inc., The New Florida Industrial Electric, Inc., and
benefitting Conrad Eigenmann and Mirabilis Ventures, Inc., and (2) Company’s
obligations under the bonds listed on Exhibit A attached hereto. Furthermore,
Indemnitor has acknowledged and agreed that Indemnitor’s obligation to perform
or otherwise discharge the Assumed Obligations is secured by certain assets
acquired by Indemnitor pursuant to the Merger (the “Collateral”), said
Collateral acquired subject to that certain Underwriting, Continuing Indemnity,
and Security Agreement dated as of January 14, 2005, executed by and among
Company, IES, and certain IES affiliates, including Florida Industrial Electric,
Inc.

 

IT IS UNDERSTOOD AND AGREED, that Indemnitor will replace Bond No. 8154-08-50
(the “Cancelable Bond”) no later than ninety (90) days from the execution of
this Agreement, and hereby acknowledges and consents that the Cancelable Bond
will be canceled upon the earlier of (i) the date of issuance of a replacement
bond or (ii) the date upon which Federal issues notice of cancellation in
compliance with the terms the Cancelable Bond to be canceled thereby.
Indemnitor’s obligation under this Agreement with respect to any bond or bonds
canceled or replaced as contemplated herein will remain with respect to such
liability accruing under said bond or bonds.

 

IT IS FURTHER UNDERSTOOD AND AGREED that the Indemnitor, its heirs, successors
and assigns are jointly and severally bound by the foregoing conditions of this
Agreement.

 

IN WITNESS WHEREOF the Indemnitor has signed this instrument this, the
                     day of                     , 2005.

 

WITNESS:       THE NEW FLORIDA INDUSTRIAL ELECTRIC, INC., a Florida Corporation
           

By:

               

Its:

    WITNESS:       MIRABILIS VENTURES, INC., a ________________ Corporation    
       

By:

               

Its:

    WITNESS:       CONRAD EIGENMANN                  



 

2



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

STATE OF                                     

COUNTY OF                                 

 

On this                      day of                         , 2005, before me
personally came                              to me known, who, being by me duly
sworn, did depose and say that he resides in the State of
                                ; and that he is the
                                     of THE NEW FLORIDA INDUSTRIAL ELECTRIC,
INC., a Florida corporation, the corporation described in and which executed the
foregoing instrument; that he knows the corporate seal of said Corporation; that
the seal affixed to said instrument is such corporate seal; that it was so
affixed by order and authority of the Board of Directors of said Corporation,
and that he signed his name thereto by like order and authority.

 

(SEAL)

                 NOTARY PUBLIC My commission expires:                  

 

3



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

STATE OF                                     

COUNTY OF                                 

 

On this                      day of                         , 2005, before me
personally came                                  to me known, who, being by me
duly sworn, did depose and say that he resides in the State of
                                ; and that he is the
                             of MIRABILIS VENTURES, INC., a
                             corporation, the corporation described in and which
executed the foregoing instrument; that he knows the corporate seal of said
Corporation; that the seal affixed to said instrument is such corporate seal;
that it was so affixed by order and authority of the Board of Directors of said
Corporation, and that he signed his name thereto by like order and authority.

 

(SEAL)

                 NOTARY PUBLIC My commission expires:                  

 

INDIVIDUAL ACKNOWLEDGMENT

 

STATE OF                                     

COUNTY OF                                 

 

On this                      day of                         , 2005, before me
personally came CONRAD EIGENMANN to me known, who, being by me duly sworn, did
depose and say that he resides in the State of Florida; and that he executed the
foregoing instrument; for the purposes therein contained.

 

(SEAL)

                 NOTARY PUBLIC My commission expires:                  

 

4



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF PROMISSORY NOTE



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$1,950,750.00   August 31, 2005

 

THE NEW FLORIDA INDUSTRIAL ELECTRIC, INC., a Florida corporation (the “Maker”),
for value received, hereby promises to pay to the order of INTEGRATED ELECTRICAL
SERVICES, INC., a Delaware corporation (together with any successors or assigns,
the “Payee”), at the time and in the manner hereinafter provided, the principal
sum of ONE MILLION NINE HUNDRED FIFTY THOUSAND SEVEN HUNDRED FIFTY AND NO/100
DOLLARS ($1,950,750.00), together with interest computed thereon at the rate
hereinafter provided. This Note shall be payable at 1800 West Loop South, Suite
500, Houston, Texas 77027, or at such other address as the holder of this Note
shall from time to time designate.

 

This Note shall bear interest at a rate per annum equal to the National Prime
Rate, as published in the Wall Street Journal (the “Prime Rate”), plus four
percent (4%), changing quarterly as said National Prime Rate changes, as of the
first day of December, March, June and September. Interest shall be computed on
the basis of a 360 day year, payable on a 30/360 day basis; that is interest as
so calculated (360) shall be charged on the basis of twelve (12) thirty (30) day
months in a year of 360 days.

 

This Note shall be due and payable as follows:

 

(i) On the first day of December, 2005, and on the first day of each third month
thereafter, through and including September 1, 2008, a quarterly principal
payment of $162,562.50 shall be due and payable (Payee acknowledges and agrees
that, to the extent required in the Subordination Agreement of even date
herewith between Payee and SunTrust Bank, a Georgia banking corporation, such
payment may be required to be placed in the sinking fund account described
therein)

 

(ii) On the first day of December, 2005 and on the first day of each third month
thereafter, interest as it accrues on the outstanding balance of the Note as
provided herein shall become due and payable, until September 1, 2008, when the
entire unpaid principal sum of this Note and all interest accrued and unpaid
thereon shall be fully and finally due and payable.

 

All payments made under this Note shall be applied first against the accrued and
unpaid interest and the remainder against the principal balance hereof.

 

It is agreed that time is of the essence for this Note.

 

Maker agrees that upon the occurrence of any one or more of the following events
of default (“Event of Default”):

 

(a) failure of Maker to pay any interest on this Note or on any other
indebtedness of Maker to Payee within ten (10) days of when due; or

 

(b) failure of Maker to pay principal on this Note when due; or



--------------------------------------------------------------------------------

(c) the occurrence of any event of default specified in any of the other Loan
Documents (as hereinafter defined) and the failure to cure such default within
ten (10) days after written notice from Payee to Maker of default; or

 

(d) the bankruptcy or insolvency of, the assignment for the benefit of creditors
by, or the appointment of a receiver for any of the property of, or the
liquidation, termination, dissolution or death or legal incapacity of, any party
liable for the payment of this Note, whether as maker, endorser, guarantor,
surety or otherwise;

 

The holder of this Note may, at its option, without further notice or demand,
(i) accelerate and declare the outstanding principal balance of and any accrued
but unpaid interest on this Note immediately due and payable without notice,
(ii) foreclose all liens securing payment hereof, (iii) exercise all of the
other rights, remedies and recourses available to Payee under the Loan
Documents, at law or in equity or (iv) pursue any combination of the foregoing.
Any failure to exercise this option shall not constitute a waiver by Payee of
the right to exercise the same at any other time an Event of Default exists. To
the extent that the provisions of this paragraph conflict with any other
provision of this Note or any provision of any of the other Loan Documents, the
provisions of this paragraph shall control.

 

This Note shall be secured by a security interest in favor of the Payee in all
of the assets of Maker and any proceeds therefrom, excepting those assets listed
on Exhibit “A” hereto, pursuant to a Loan and Security Agreement of even date
herewith between Maker and Payee (the “Loan Agreement”). The Maker further
agrees to execute (and authorizes Payee to execute on his behalf) any and all
other such documents, including without limitation financing statements, as are
necessary to evidence or perfect such security interest. This Note shall also be
secured by a Guaranty Agreement of even date herewith executed by Conrad D.
Eigenmann and Mirabilis Ventures, Inc. (the “Guaranty”, and together with the
Loan Agreement and any and all other documents or agreements securing payment of
the Note, the “Loan Documents”).

 

All sums of principal and interest past due under the terms of this Note shall
bear interest at a per annum interest rate equal to the lesser of the Prime Rate
plus six percent (6%) per annum or the maximum rate allowed by law from the due
date thereof until paid.

 

In the event of default hereunder and this Note is placed in the hands of an
attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, the
Maker agrees to pay in addition to all sums then due hereon, including principal
and interest, all expenses of collection, including, without limitation,
reasonable attorneys’ fees.

 

This Note may be prepaid in whole or in part from time to time, without premium
or penalty. Each prepayment of principal shall be accompanied by an amount equal
to the accrued interest on the principal amount prepaid to the date of such
prepayment.

 

The Maker and any and all sureties, guarantors and endorsers of this Note and
all other parties now or hereafter liable hereon, severally waive grace, demand,
presentment for payment, notice of dishonor, protest and notice of protest,
notice of intention to accelerate, notice of acceleration, any other notice and
diligence in collecting and bringing suit against any party

 

2



--------------------------------------------------------------------------------

hereto and agree (i) to all extensions and partial payments, with or without
notice, before or after maturity, (ii) to any substitution, exchange or release
of any security now or hereafter given for this Note, (iii) to the release of
any party primarily or secondarily liable hereon, and (iv) that it will not be
necessary for the holder hereof, in order to enforce payment of this Note, to
first institute or exhaust such holder’s remedies against the Maker or any other
party liable therefor or against any security for this Note. No delay on the
part of the Payee in exercising any power or right under this Note shall operate
as a waiver of such power or right, nor shall any single or partial exercise of
any power of right preclude further exercise of that power or right.

 

All agreements between the Maker and the holder hereof, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
the maturity hereof, or otherwise, shall the amount paid, or agreed to be paid,
to the holder hereof for the use, forbearance or detention of the funds advanced
pursuant to this Note, or otherwise, or for the payment or performance of any
covenant or obligation contained herein or in any other document or instrument
evidencing, securing or pertaining to this Note exceed the maximum amount
permissible under applicable law. If from any circumstances whatsoever
fulfillment of any provision hereof or any other document or instrument exceeds
the maximum amount of interest prescribed by law, then ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity, and
if from any such circumstances the holder hereof shall ever receive anything of
value deemed interest by applicable law, which would exceed interest at the
highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the unpaid principal balance of this Note or on
account of any other principal indebtedness of the Maker to the holder hereof,
and not to the payment of interest, or if such excessive interest exceeds the
unpaid principal balance of this Note and such other indebtedness, such excess
shall be refunded to the Maker. All sums paid, or agreed to be paid, by the
Maker for the use, forbearance or detention of the indebtedness of the Maker to
the holder of this Note shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest on
account of such indebtedness is uniform throughout the term hereof. The terms
and provisions of this paragraph shall control and supersede every other
provision of all agreements between the Maker and the holder hereof.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Texas.

 

3



--------------------------------------------------------------------------------

All references to the Maker herein shall, and shall be deemed to, include its
successors and assigns, and all covenants, stipulations, promises and agreements
contained herein by or on behalf of the Maker shall be binding upon its
successors and assigns, whether so expressed or not.

 

MAKER

THE NEW FLORIDA INDUSTRIAL
ELECTRIC, INC.

By:

   

Name:

   

Title:

   

 

4



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
this 31st day of August, 2005, by and between:

 

THE NEW FLORIDA INDUSTRIAL ELECTRIC, INC., a Florida corporation, with its
corporate offices located at 1050 Miller Drive, Altamonte Springs, Florida 32701
(hereinafter referred to as the “Borrower”); and

 

INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation, 1800 West Loop
South, Suite 500, Houston, Texas 77027 (hereinafter referred to as “IES”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested IES to extend to it seller financing in the
principal amount of $1,950,750 (the “Loan”) in connection with the Merger
Agreement among IES, Borrower and Florida Industrial Electric dated September 1,
2005 (the “Merger Agreement”); and

 

WHEREAS, IES is willing to do so upon the terms and conditions set forth in this
Agreement; and

 

WHEREAS, following the Closing (as hereinafter defined), IES intends to transfer
its rights as lender under the loan to an affiliated Company, Integrated
Electrical Finance, Inc. (“IES Finance”), and IES and IES Finance are each
referred to herein as the “Lender” during the respective periods during which
they hold rights as lender under the Loan;

 

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein, the Borrower and the Lender agree as
follows:

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1 Definitions. For the purposes of this Agreement, the following terms
shall have the respective meanings specified in this Section 1.1 (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Account” shall mean any “account” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower, and, in any event, shall include, without
limitation, any right of the Borrower to payment of a monetary obligation,
whether or not earned by performance, (i) for property that has been or is to be
sold, leased, licensed, assigned or otherwise disposed of; (ii) for services
rendered or to be rendered; (iii) for a policy of insurance issued or to be
issued; (iv) for a secondary obligation incurred or to be incurred; or (v)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

 

“Account Debtor” shall mean the Person who is obligated on an Account.

 

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with the Borrower, including a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the



--------------------------------------------------------------------------------

direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract, or otherwise.

 

“Agreement” shall mean this Loan and Security Agreement as originally executed
by the parties hereto and all permitted amendments, restatements, supplements
and modifications hereof.

 

“Banking Day” shall mean any Day other than a Saturday, Sunday or Day on which
commercial Banks are authorized to close under the laws of the State of Texas.

 

“Bonded Account” shall mean any Account of the Borrower arising from an
obligation of the Borrower the performance of which has been bonded or otherwise
insured.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

 

“Capital Lease Obligation” shall mean, with respect to any Capital Lease, the
amount of the obligation of the lessee thereunder which would, in accordance
with GAAP, appear on a balance sheet of such lessee in respect of such Capital
Lease.

 

“Chattel Paper” shall mean a writing or writings that evidence both a monetary
obligation and a security interest in or a lease of specific goods.

 

“Collateral” shall mean the property of the Borrower which is or will be
collateral security for the Loan and all Obligations in connection therewith,
including at the date hereof all of the following:

 

(a) all personal property of the Borrower, whether now owned or hereafter
acquired or coming into existence, wherever located, including, without
limitation, all Accounts, Chattel Paper, Documents, Equipment, Inventory,
Investment Property, General Intangibles, Letter-of-Credit Rights, goods and
instruments, and the products and proceeds all of the foregoing (the terms used
in this paragraph (a) without definition shall have the respective meanings
ascribed to such terms by the UCC);

 

(b) all Borrower’s Deposit Accounts and all funds, certificates, documents,
instruments, checks, drafts, wire transfer receipts, and other earnings,
profits, or other Proceeds from time to time representing, evidencing, deposited
into, or held in the Deposit Accounts;

 

(c) to the extent not encumbered above, all of the right, title and interest of
the Borrower, whether now owned or hereafter acquired, in and to the goods or
other property represented by or securing the Accounts and Chattel Paper;

 

(d) all rights of the Borrower as an unpaid lienor, including stoppage in
transit, replevin and reclamation;

 

(e) all monies, Lender accounts, balances, credits, deposits, collections,
drafts, bills, notes, securities, and other property of every kind and nature
(whether tangible or intangible) now owned or hereafter acquired by the Borrower
and at any time in the actual or constructive possession of (or in transit to)
the Lender or its correspondents or agents in any capacity or for any purpose;

 

(f) all books, records, ledger cards and other property relating to (a) through
(e) above, including computer programs, tapes and related software; and

 

2



--------------------------------------------------------------------------------

(g) all Proceeds and products of (a) through (f) above.

 

“Consent of Lessor” shall mean the consent or waiver of a Lessor to the security
interest of the Lender such that the Lessor shall not have any lien or security
interest whatsoever in or to the Collateral superior to the security interest of
the Lender, which consent or waiver shall be in form acceptable to the Lender.

 

“Covenant Compliance Certificate” shall mean a certificate in such form as may
be acceptable to the Lender, containing all the financial covenants and ratios
with which the Borrower are required to comply during the term of this Agreement
and containing calculations reflecting whether or not the Borrower is in
compliance with each such financial covenant or ratio.

 

“Current Liabilities” shall mean, as at any date of determination thereof, those
liabilities, or any portion thereof, of the Borrower the maturity of which will
not extend beyond one year from the date of calculation.

 

“Current Portion of Long Term Debt” shall mean the portion of Long Term Debt of
the Borrower due during the twelve (12) month period from preceding the date
said determination is to be made.

 

“Day” shall mean a calendar day, unless the context indicates otherwise.

 

“Debt Service Coverage Ratio” shall mean, as at any date of determination
thereof, the ratio of the Borrower’s (a) EBITDA less distributions to
shareholders to (b) the sum of its (i) Current Portion of Long Term Debt plus
(ii) Interest Expense.

 

“Debt to Tangible Net Worth Ratio” shall mean, as at any date of determination
thereof, the ratio of the Borrower’s (a) Total Liabilities less Subordinated
Debt to (b) the sum of its (i) Tangible Net Worth plus (ii) Subordinated Debt.

 

“Default Rate” shall mean a per annum interest rate equal to the lesser of the
National Prime Rate, as published in the Wall Street Journal plus six percent
(6%) per annum or the highest rate of interest permitted from time to time by
applicable law.

 

“Deposit Accounts” shall mean any “deposit accounts” as such term is defined in
the UCC, and, in any event, shall include, without limitation, each of the
following: any and all deposit accounts, certificates of deposit, or other
demand, time, savings, passbook or similar accounts maintained with a Lender now
owned or hereafter acquired or opened by Borrower, and any account which is a
replacement or substitute for any of such accounts; provided that, however, such
term shall not include Borrower’s self insurance account and payroll account, if
such accounts are held by a financial institution other than the Lender.

 

“Document” shall mean any “documents” as such term is defined in the UCC, now
owned or hereafter acquired by the Borrower and, in any event, shall include,
without limitation, a bill of lading, dock warrant, dock receipt, warehouse
receipt or order for the delivery of goods, and also any other document, whether
negotiable or non-negotiable, that in the regular course of business of
financing is treated as adequately evidencing that the Person in possession of
it is entitled to receive, hold and dispose of the document and the goods it
covers.

 

“Dollars” shall mean lawful money of the United States of America.

 

3



--------------------------------------------------------------------------------

“Due Date” shall mean the date any payment of principal or interest is due and
payable on the Loan or Note.

 

“EBITDA” shall mean, for any period, Net Income, increased by the sum of (i)
Interest Expense for such period, (ii) Income Tax Expense for such period, (iii)
depreciation for such period and (iv) amortization for such period.

 

“Environmental Laws” shall mean (i) the Resource Conservation and Recovery Act,
(ii) the Comprehensive Environmental Response, Compensation and Liability Act,
(iii) the Clean Water Act, (iv) the Clean Air Act, (v) the Solid Waste Disposal
Act, (vi) the Superfund Amendments and Reauthorization Act of 1986, (vii) the
Federal Insecticide, Fungicide, and Rodenticide Act, (viii) the Toxic Substance
Control Act, (ix) the Emergency Planning and Community Right to Know Act, (x)
the Hazardous Material Transportation Act, (xi) the Resource Conservation and
Recovery Act, (xii) the Florida Air and Water Pollution and Control Act, (xiii)
the Florida Hazardous Substances Law, (xiv) any and all other federal, state or
local laws, regulations or interpretations applicable to the Borrower or any of
the properties or operations of the Borrower relating to (A) protection of the
environment, (B) discharges to the environment, or (C) the handling, storage,
transportation, removal or disposal of hazardous waste, hazardous substances, or
petroleum products or by-products or natural gas, and (xi) any and all other
federal, state, or local laws, regulations or interpretations relating to
environmental permitting applicable to any of the properties or operations of
the Borrower.

 

“Equipment” shall any “equipment” as such term is defined in the UCC, and shall
include, without limitation, all now existing and hereafter acquired goods
(other than Inventory) used or bought for use primarily in the Borrower’s
business, wherever located, including, but not limited to machinery, furniture,
furnishings, parts (including spare parts and repair parts), and tools, together
with all fittings, accessories, accessions, additions, modifications,
improvements, and special tools now or hereafter affixed to nay or any part of
the foregoing or used in connection with any part of the foregoing and all
replacements of any part thereof and all products and proceeds of any of the
foregoing.

 

“ERISA” shall mean the Employment Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall mean an event of default specified in Article 7 of this
Agreement.

 

“FIE” shall mean Florida Industrial Electric, Inc., a Florida corporation and
wholly owned Subsidiary of IES.

 

“Financial Contract” (a) An agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, commodity option, equity or equity index
swap, bond option, interest rate option, foreign exchange agreement, rate cap
agreement, rate floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing); (b) any combination
of the foregoing; or (c) a master agreement for any of the foregoing, together
with all supplements, entered into by Borrower with the Lender or any Affiliate
of the Lender, with respect to the Loan or any portions thereof, together with
all schedules and exhibits thereto, and any and all amendments, supplements,
modifications, restatements or replacements thereof.

 

“Financing Statements” shall mean financing statements permitted by the UCC.

 

4



--------------------------------------------------------------------------------

“Funded Liabilities” or “Funded Debt” shall mean and includes without
duplication:

 

(a) any liability or obligation payable more than one year from the date of
creation thereof, which under GAAP is required to be shown on the balance sheet
as a liability,

 

(b) indebtedness payable more than one year from the date of creation thereof
which is secured by any security interest on property owned by the Borrower
whether or not the indebtedness secured thereby shall have been assumed by the
Borrower,

 

(c) guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business), and other contingent
liabilities (whether direct or indirect) in connection with the obligations,
stock, or dividends of any Person,

 

(d) obligations under any contract providing for the making of loans, advances,
or capital contributions to any Person in order to enable such Person primarily
to maintain working capital, net worth, or any other balance sheet condition or
to pay debts, dividends, or expenses, and

 

(e) obligations under any contract which, in economic effect, is substantially
equivalent to a guarantee,

 

all as determined in accordance with GAAP; provided, however, that any such
obligation shall be treated as Funded Debt, regardless of its term, if such
obligation is renewable pursuant to the terms thereof or arises under a
revolving credit or similar agreement effective for more than one year after the
date of creation of such obligation, or may be payable out of the proceeds of a
similar obligation pursuant to the terms of such obligation or of any such
agreement.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
to the particular item.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or any
Affiliate, and, in any event, shall include, without limitation, all now
existing and hereafter acquired personal property other than Accounts, Chattel
Paper, commercial tort claims, Deposit Accounts, Letter-of-Credit Rights, and
including, but not limited to, all of Borrower’s now owned or hereafter acquired
(a) Intellectual Property, (b) books, records, data, plans, manuals, software,
computer programs and codes, and all rights of Borrower to retrieve data and
other information from third parties; (c) any and all contracts rights of the
Borrower; (e) all tax refunds and tax refund claims of Borrower other than
federal income tax refunds and refund claims; (f) all rights and claims of
Borrower under warranties and indemnities; (g) Payment Intangibles; and (h) any
writeup of the value of any assets after the date hereof unless in accordance
with GAAP.

 

“Guarantee” shall mean that certain Guaranty Agreement dated of even date
herewith pursuant to which Conrad Eigenmann and Mirabilis Ventures, Inc.
absolutely and unconditionally guarantee payment of the Loan.

 

“Hazardous Substances” shall mean any hazardous or toxic materials, pollutants,
contaminants, constituents or wastes and any other chemical, material or
substance, the generating, handling, storage, release, transportation, or
disposal of which is or becomes prohibited, limited or regulated by any federal,
state, county, regional or local authority or which, even if not so regulated,
is or becomes known to pose a hazard to the health and safety of the occupants
of the Places of Business including, without limitation, (i) asbestos, (ii)
petroleum and petroleum by-products, (iii) urea formaldehyde foam insulation,
(iv) polychlorinated biphenyls, (v) all substances now or hereafter designated
as “hazardous substances,” “hazardous materials” or “toxic substances” pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980 as amended, 42 U.S.C. §§ 9601, et seq. the Hazardous Materials

 

5



--------------------------------------------------------------------------------

Transportation Act, 49 U.S.C. §§ 1801 et seq., or the Resource, Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq; (vi) all substances now or hereafter
designated as “hazardous wastes” or as “hazardous substances” in Chapter 403 of
Florida Statutes (the “Florida Air and Water Pollution and Control Act”) or in
§§ 501.061 et seq. of Florida Statutes (the “Florida Hazardous Substances Law”);
or (vii) all substances now or hereafter designated as “hazardous substances,”
“hazardous materials” or “toxic substances” under any other federal, state or
local laws or in any regulations adopted and publications promulgated pursuant
to said laws.

 

“Income Tax Expense” shall mean, for any period, the aggregate of (a) all taxes
based upon or measured by the Borrower’s income and (b) franchise taxes payable
by the Borrower, determined in accordance with GAAP.

 

“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, drafts, Bankers’ acceptances or other similar
instruments, (c) all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable that are not
past due by more than ninety (90) days), (d) Capital Lease Obligations, (e) any
obligation or liability of others secured by a Lien (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by any Lien) on property or assets owned or acquired by such Person, (f) all
obligations of such Person under interest rate contracts or currency contracts,
(g) all obligations of such Person in respect of letters of credit (including
all contingent reimbursement obligations, whether or not any draws under such
letters of credit have been presented for payment) and all drafts, Bankers’
acceptance or similar instruments issued in connection therewith, (h) all
guaranties of Indebtedness of the type described in clauses (a) through (g) of
this definition of Indebtedness, (i) the aggregate development, construction and
acquisition cost of property leased to such Person pursuant to a synthetic lease
and all obligations of such Person with respect to asset securitization
programs, (j) without duplication, all obligations and liabilities of such
Person that are required by GAAP to be shown as liabilities on a balance sheet
of such Person, and (k) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person.

 

“Intellectual Property” shall mean all Borrower’s now owned or hereafter
acquired or existing (a) copyrights, works protected by copyright, copyright
registrations, copyright applications, and copyright licenses, (b) patents,
patent applications and patentable inventions, and all patent licenses, (c)
trademarks, trade names, trade styles, service marks, all registrations and
recordings thereof, and all applications in connection therewith, and all
trademark licenses, (d) all renewals, extensions, continuations, divisions,
modifications, substitutions, continuations-in-part or reissues of any thereof,
(e) all income, royalties, damages, profits and payments relating to or payable
under any of the foregoing; (f) the right to sue for past, present, or future
infringements of any of the foregoing; and (g) all other rights and benefits
relating to any of the foregoing throughout the world.

 

“Interest Expense” shall mean, for any period, the interest expenses of the
Borrower including the interest equivalent under Capital Lease Obligations and
Funded Debt, determined in accordance with GAAP.

 

“Interest Payment Date” shall mean the last Day of each month, commencing on the
last Day of the first month following the date hereof; provided, however, is
such Day is not a Banking Day, the Interest Payment Date will be deemed to be
the first Banking Day following such Day.

 

“Interest Period” shall mean a period of one (1) calendar month or any other
period approved in writing by the Lender in its sole and absolute discretion;
provided, that (a) the initial Interest Period may

 

6



--------------------------------------------------------------------------------

be less than one month depending on the closing date of the Loan, and (b) no
Interest Period may extend beyond the Maturity Date.

 

“Interest Rate” shall mean the applicable rate of interest to be borne by the
Note (except when the Default Rate is in effect); provided however, that the
interest rate shall never exceed the maximum rate allowable by applicable law
from time to time.

 

“Inventory” shall mean all of the now owned and hereafter acquired (a) goods,
merchandise or personal property, wherever located, held by the Borrower for
sale or lease or to be furnished under contracts of service, (b) raw materials,
(c) work in process, (d) materials or supplies used or usable in manufacturing
or processing, (e) packaging and shipping materials, (f) inventory covered by a
warehouse receipt, bill of lading or other negotiable or non-negotiable document
and (g) returned or repossessed merchandise.

 

“Investment Property” means any “investment property” as such term is defined in
the UCC, now owned or hereafter acquired by the Borrower and, in any event,
shall include, without limitation, a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account.

 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Leases” shall mean all of the Borrower’s leases for any of its Places of
Business, and all amendments, modifications, renewals, extensions or
replacements thereof, provided, however, nothing in this definition shall
authorize the Borrower to enter into any such amendments, modifications,
renewals, extensions or replacements.

 

“Lessor” shall mean a Person who leases real property to the Borrower pursuant
to a Lease for use as a Place of Business.

 

“Letter-of-Credit Rights” shall mean any “letter-of-credit rights” as such term
is defined in the UCC, now owned or hereafter acquired by Borrower, and, in any
event, shall include, without limitation, a right to payment and performance
under a letter of credit, whether or not the beneficiary has demanded or is at
the time entitled to demand payment or performance.

 

“Liabilities” shall mean all liabilities and obligations of the Borrower, all as
determined in accordance with GAAP.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien, or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sales or other title retention agreements, or any lease in the
nature thereof, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction).

 

“Loan Documents” shall mean this Agreement, the Note, the Guarantee, the
Financing Statements, and all of the other documents, agreements, certificates,
schedules, notes, statements and opinions, however described, referenced herein
or executed or delivered pursuant hereto or in connection with or arising with
the Loan or the transactions contemplated by this Agreement.

 

“Long Term Debt” shall mean those liabilities of the Borrower or any portion
thereof the maturity of which extends beyond twelve (12) months from the date of
calculation of Borrower’s Long Term Debt.

 

7



--------------------------------------------------------------------------------

“Margin Securities” shall mean any “margin securities” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

 

“Maturity Date” shall mean the earlier to occur of (a) September 1, 2008, or (b)
the occurrence of an Event of Default; or such later date as the Lender, in its
sole and absolute discretion, may agree to in writing.

 

“Merger Transaction” shall mean that certain merger transaction on or about the
date hereof pursuant to which FIE shall be merged with and into the Borrower,
with the Borrower as the surviving entity.

 

“Mirabilis Loan” shall mean that certain $1,000,000 line of credit extended to
Borrower by Mirabilis in connection with the Merger Transaction, which loan
shall be in all respects subordinate to the Loan.

 

“Net Income” shall mean, for any period the aggregate of the net income of the
Borrower determined on a federal income tax basis, or otherwise on a basis
consistent with the reporting basis currently used by the Borrower as of the
date of this Agreement, or such basis as shall otherwise be acceptable to the
Lender in its sole reasonable discretion.

 

“Note” shall mean the promissory note or notes evidencing the Loan from time to
time executed by the Borrower in favor of the Lender, and all amendments,
modifications, allonges, renewals, extensions, increases or replacements
thereof.

 

“Obligations”, with respect to the Borrower, shall mean, individually and
collectively, (a) all payment and performance duties, obligations and
liabilities of the Borrower to the Lender, however and whenever incurred,
acquired or evidenced, whether primary or secondary, direct or indirect,
absolute or contingent, sole or joint and several, or due or to become due,
including, without limitation, all such duties, obligations and liabilities of
the Borrower to the Lender, under and pursuant to the Loan Documents and all
renewals, modifications or extensions of any thereof and (b) the Swap
Obligations.

 

“Payment Intangibles” shall mean a General Intangible under which the account
debtor’s principal obligation is a monetary obligation.

 

“Permitted Debt” shall mean shall mean indebtedness of the Borrower to any
Person other than the Lender that is permitted under this Agreement, consisting
solely of (i) any trade payables incurred by the Borrower in the normal and
ordinary course of its business, (ii) any obligations (other than for borrowed
monies) arising out of the normal and ordinary course of business of the
Borrower, (iii) shareholder loans subordinated to the Obligations in form and
substance acceptable to the Lender, in its sole and absolute discretion, (iv)
other Indebtedness as is contemplated in Section 5.2(i) and (v) such other
Indebtedness as may be, or has been, specifically consented to by the Lender in
writing, including, without limitation, the SunTrust Loan and Mirabilis Loan,
provided, however, the Lender shall be under no obligation to grant such
consents in the future and nothing herein shall imply such obligation.

 

“Permitted Encumbrances” shall mean such encumbrances, liens or security
interests in, on or upon the Collateral as the Lender may, in its sole and
absolute discretion, consent to or approve from time to time in writing,
specifically including liens on certain of Borrower’s Accounts arising by
operation of law in favor of any Person issuing a surety bond with respect to or
otherwise insuring the Borrower’s performance of the obligations underlying such
Accounts, and further including liens in favor of SunTrust in connection with
the SunTrust Loan and liens in favor of The Federal Insurance Company securing
the obligations of Borrower with respect to certain bonded jobs.

 

8



--------------------------------------------------------------------------------

“Person” shall mean any individual, joint venturer, partnership, firm,
corporation, trust, unincorporated organization or other organizational entity,
or a governmental body or any department or agency thereof, and shall include
both the singular and the plural.

 

“Places of Business” shall mean those places of business in which the Borrower
undertakes any of its business as set forth in Exhibit “A” attached hereto and
shall include the Principal Place of Business.

 

“Plan” shall mean an employee benefit plan or plans and any trust created
thereunder which has been established or maintained or hereafter is established
or maintained for employees of the Borrower or any Subsidiary, provided such
plan is covered by Title I or IV of ERISA.

 

“Principal Place of Business” shall mean the principal place of business and the
headquarters of the Borrower at which all of its records are kept, currently at
the address set forth in the preamble to this Agreement.

 

“Proceeds” shall mean whatever is received upon the sale, exchange, collection
or other disposition of any Collateral.

 

“Prohibited Transaction” shall mean a transaction prohibited by Section 408 of
ERISA or Section 4975 of the IRS Code.

 

“Related Entity” shall mean any entity if, with respect to the Borrower, any of
the entity’s employees fall within any of the following categories: (a)
employees of a controlled group of corporations as defined in Section 414(b) of
the IRS Code; (b) employees of partnerships, proprietorships or other entities
that are under common control as defined in Section 414(c) of the IRS Code; (c)
employees of affiliated service groups as defined in Section 414(m) of the IRS
Code; or (d) employees of entities that are deemed affiliated with or related to
the Borrower in accordance with Sections 414(n) or (o) of the IRS Code.

 

“Reportable Event” shall have the meaning assigned to that term in Title IV of
ERISA.

 

“Subordinated Debt” shall mean any indebtedness of the Borrower subordinated to
the Loan on terms acceptable to the Lender.

 

“Subsidiary” shall mean any other Person whose assets and income are includible
in the financial statements of the Borrower in accordance with GAAP, and shall
include subsidiaries of a subsidiary.

 

“SunTrust” means SunTrust Bank, a Georgia Banking corporation.

 

“SunTrust Loan” means the term loan and the line of credit loan extended to
Borrower by SunTrust in connection with the Merger Transaction.

 

“Swap Obligations” shall mean any indebtedness, liabilities or obligations, now
existing or hereafter arising, due or to become due, absolute or contingent, of
the Borrower to the Lender or any Affiliate of the Lender under any Financial
Contract.

 

“Tangible Net Worth” shall mean Borrower’s stated net worth, less its intangible
assets, and specifically excluding Subordinated Debt.

 

9



--------------------------------------------------------------------------------

“Total Liabilities” shall mean all liabilities and obligations of the Borrower,
all as determined in accordance with GAAP consistently applied, and shall
include Funded Liabilities and/or Current Liabilities, as the case may be.

 

“UCC” shall mean the Florida Uniform Commercial Code, Chapters 671 to 680,
inclusive.

 

SECTION 1.2 Accounting Terms. All accounting terms used herein shall be
construed in accordance with GAAP consistently applied and all financial data
submitted pursuant to this Agreement shall be prepared in accordance with GAAP.
In the event of ambiguities in GAAP, the more conservative principle or
interpretation shall be used.

 

ARTICLE 2

 

AMOUNT AND TERMS OF THE LOAN

 

SECTION 2.1 The Loan. Upon satisfaction of the conditions precedent set forth in
Article 6 hereof, the Lender agrees to extend to the Borrower the entire
proceeds of the Loan as a credit against the Gross Merger Consideration (as such
term is defined in the Merger Agreement) on the terms and conditions set forth
herein. The Loan shall be evidenced by the Note and shall be payable as provided
therein.

 

SECTION 2.2 Interest on The Note. The Loan shall be evidenced by the Note and
shall be due and payable in accordance with and as required by Section 2.7. The
Note shall bear interest from the date thereof through maturity (whether by
acceleration or otherwise) on the unpaid principal balance thereof from time to
time outstanding at the Interest Rate, and shall be payable as set forth in
Section 2.7 hereof.

 

From and after the Due Date, interest shall accrue on the unpaid principal
balance of the Loan and on all accrued but unpaid interest thereon, or on such
defaulted payment, from the Due Date at the Default Rate. Such interest shall
continue to accrue until the date of payment in full of all principal and
accrued but unpaid interest of such defaulted payment, if applicable.

 

SECTION 2.3 Prepayment of the Loan. The Borrower may at any time and from time
to time prepay all or any part of the principal amount of the Loan outstanding
without penalty; provided, that on the date of the prepayment, no Event of
Default shall have occurred or be continuing and all accrued but unpaid interest
on the amount of the prepayment through the prepayment date, whether or not due
and payable, shall be paid in full prior to any prepayment. Each prepayment
other than full payment shall be made prior to 2:00 p.m. (Houston time) on the
date of the prepayment, and shall be made on a Banking Day in immediately
available funds.

 

SECTION 2.4 Calculation of Interest. Any interest due on the Loan or any other
Obligations shall be calculated on the basis of a year containing 360 Days and
payable on a 30/360 day basis; that is interest shall be charged on the basis of
twelve (12) thirty (30) day months in a year of 360 days. The interest due on
any date for payment of interest hereunder shall be that interest to the extent
accrued as of midnight on the last Day immediately prior to that interest
payment date. Notwithstanding anything herein or in any Loan Document to the
contrary, the sum of all interest and all other amounts deemed interest under
Texas or other applicable law which may be collected by the Lender hereunder
shall not exceed the maximum lawful interest rate permitted by such law from
time to time. The Lender and the Borrower intend and agree that under no
circumstance shall the Borrower be required to pay interest on the Loan or on
any other Obligations at a rate in excess of the maximum interest rate permitted
by applicable law from time to time, and in the event any such interest is
received or charged by the Lender

 

10



--------------------------------------------------------------------------------

in excess of that rate, the Borrower shall be entitled to an immediate refund of
any such excess interest by a credit to and payment toward the unpaid balance of
the Loan (such credit to be considered to have been made at the time of the
payment of the excess interest) with any excess interest not so credited to be
immediately paid to the Borrower by the Lender.

 

SECTION 2.5 Place of Payment. All payments by the Borrower under the Loan
Documents shall be made to the Lender at its office at 1800 West Loop South,
Suite 500, Houston, Texas, in lawful money of the United States of America and
in immediately available funds.

 

SECTION 2.6 Set-Off. The Borrower hereby grants to the Lender a lien on, and a
security interest in, the deposit balances, accounts, items, certificates of
deposit and monies of the Borrower in the possession of or on deposit with the
Lender or any of its affiliates to secure and as collateral for the payment and
performance of the Obligations. Upon the occurrence of a Default, the Lender may
at any time and from time to time, without demand or notice, appropriate and
set-off against and apply the same to the Obligations when and as due and
payable. Borrower for itself and for its affiliates, successors and assigns
hereby unconditionally and irrevocably waives any rights of set-off, netting,
offset, recoupment, or similar rights that Borrower or any of their respective
affiliates, successors and assigns has or may have with respect to the payment
of the Gross Merger Consideration or any other payments to be made to the Lender
pursuant to the Merger Agreement, the Note, the Loan Documents or any other
document or instrument delivered in connection herewith or therewith.

 

SECTION 2.7 Payment of Note. The Borrower shall pay the Note together with
interest at the applicable Interest Rate as follows:

 

Principal. On the first day of December, 2005, and on the first day of each
third month thereafter, through and including September 1, 2008, a quarterly
principal payment of $162,562.50 shall be due and payable (Lender acknowledges
and agrees that, to the extent required in the Subordination Agreement of even
date herewith between Lender and SunTrust, such payment may be required to be
placed in the sinking fund account described therein);

 

Interest. On the first day of December, 2005 and on the first day of each third
month thereafter, interest as it accrues on the outstanding balance of the Note
as provided herein shall become due and payable;

 

Maturity Date. On the Maturity Date, all outstanding principal, together with
accrued but unpaid interest thereon, shall become due and payable in full.

 

SECTION 2.8 Application of Payments. All payments made on the Note shall be
applied first to interest accrued to the date of payment and next to the unpaid
principal balance; provided, however, in the event an Event of Default occurs,
payments shall be applied first to any costs or expenses, including attorneys
fees, that the Lender may incur in exercising its rights under the Loan
Documents, as the Lender may determine.

 

SECTION 2.9 Additional Costs. In the event that any applicable law or regulation
or the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof (whether or not having
the force of law) (i) shall change the basis of taxation of payments to the
Lender of any amounts payable by the Borrower hereunder (other than taxes
imposed on the overall net income of the Lender) or (ii) shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by the
Lender, or (iii) shall impose any other condition with respect to the Loan, and
the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Loan or to reduce any amount

 

11



--------------------------------------------------------------------------------

receivable by the Lender hereunder, and the Lender determines that such
increased costs or reduction in amount receivable was attributable to the LIBOR
rate basis used to establish the interest rate hereunder, then the Borrower
shall from time to time, upon demand by the Lender, pay to the Lender additional
amounts sufficient to compensate the Lender for such increased costs (the
“Additional Costs”). A detailed statement as to the amount of such Additional
Costs, prepared in good faith and submitted to the Borrower by the Lender, shall
be conclusive and binding in the absence of manifest error.

 

ARTICLE 3

 

SECURITY

 

SECTION 3.1 Grant of Security Interest. As security for the payment of the Loan,
all loans and advances now or in the future made thereunder, including any
extensions, renewals or changes in form of any thereof, and all Obligations in
connection therewith, Borrower hereby assigns to the Lender and grants to the
Lender a security interest in the Collateral.

 

SECTION 3.2 Representations and Warranties With Respect to Collateral. The
Borrower hereby represents and warrants to and covenants with the Lender that
with respect to the Collateral:

 

(a) The Borrower is and will be the absolute owner thereof, clear of all
encumbrances and security interests other than the Lender’s security interest
and Permitted Encumbrances.

 

(b) The security interest granted to the Lender therein shall be a first
priority security interest and there will be no other security interests or
other encumbrances upon the Collateral except for Permitted Encumbrances;
provided, however, that by separate agreement with another oblige of Borrower,
Lender may agree to subordinate its security interest and lien, on terms an
conditions acceptable to the Lender in its sole and absolute discretion, to
other indebtedness of the Borrower, but, except as specifically set forth in any
such subordination, not any extensions, renewals or replacements thereof (any
such indebtedness, to the extent in existence, the “Prior Debt”).

 

(c) It will not permit any of the Collateral to be levied upon under legal
process, permit anything to be done that may impair the value of any of the
Collateral or the security intended to be afforded by this Agreement, or permit
the Collateral to be or to become a fixture (and it is expressly covenanted,
warranted and agreed that the Collateral, and any part thereof, whether affixed
to any realty or not, shall be and remain personal property), or to become an
accession to other goods or property.

 

(d) With respect to each Account other than a Bonded Account: (i) it represents
a bona fide complete transaction; (ii) the title of the Borrower to the Account
is absolute; (iii) the Account has not been transferred to any other Person and
no Person except the Borrower has any claim thereto; (iv) no setoff or
counterclaim to such Account exists and no agreement has been made with any
Person under which any deduction or discount may be claimed, except regular
discounts allowed for prompt payment; and (v) there are no restrictions on
assignment of such Account;

 

12



--------------------------------------------------------------------------------

(e) The Collateral and the records concerning same, including without limitation
records related to all Accounts, shall be kept at the Places of Business and
shall not be removed from said locations without the prior written consent of
the Lender.

 

(f) It will defend the Collateral against the claims and demands of all Persons
at any time claiming the same or any interest therein.

 

(g) It will not sell, transfer, lease or otherwise dispose of any of the
Collateral or any interest therein or offer to do so without the prior written
consent of the Lender; provided, however, that as long as the Borrower is not in
default under this Agreement, it may sell its Inventory in the normal and
ordinary course of its business.

 

(h) It will not use the Collateral or permit the Collateral to be used in
violation of any law, statute or ordinance, and it shall further comply with all
laws, statutes, regulations and ordinances applicable to the use or its
ownership of the Collateral and to its business.

 

(i) It will pay promptly when due all taxes and assessments upon the Collateral
or for its use or operation or upon any note or notes or other writing
evidencing the Obligations, or any of them.

 

(j) That at its option, the Lender may discharge taxes, liens or security
interests or encumbrances at any time levied upon or placed on the Collateral,
may pay for insurance on the Collateral, and may pay for the maintenance and
preservation of the Collateral provided, however, the Lender shall be under no
duty or obligation to do so. The Borrower agrees to immediately reimburse the
Lender on demand for any such payments made or any expenses incurred by the
Lender together with interest at the Default Rate, pursuant to the foregoing
authorization.

 

(k) Its Principal Place of Business is the address specified in the preamble to
this Agreement and it will promptly give the Lender written notice of any
change; provided, however, that said Principal Place of Business may not be
removed from the county where it is now located without the prior written
consent of the Lender.

 

(l) It will maintain the Collateral in good condition and repair and shall
undertake and perform such other functions as may be necessary to keep and
maintain the Collateral in good condition and repair.

 

All of the foregoing representations, warranties and covenants shall be true and
correct throughout the term of this Agreement and shall be fulfilled and
maintained by the Borrower throughout the term hereof.

 

SECTION 3.3 Lender’s Rights with Respect to Collateral. With respect to the
Collateral, the Lender shall have the right to: (a) endorse all items of payment
which may come into its possession or control payable to the Borrower; (b) make
exchanges, substitutions or surrenders of Collateral; (c) pay, for the account
of the Borrower, any taxes, levies or other charges affecting the Collateral or
upon or on account of this Agreement or any Obligation or any writing evidencing
any Obligation which the Borrower fails to pay, and any such payment shall
constitute an Obligation of Borrower; (d) inspect and examine the Collateral and
to make schedules and listings thereof; and (e) at all times, review, examine
and make abstracts from the Borrower’s business records relating to the
Collateral.

 

SECTION 3.4 Perfection. In order to perfect the security interest in the
Collateral granted to the Lender by the Borrower hereunder, the Borrower agrees
to execute and deliver to the Lender any and all

 

13



--------------------------------------------------------------------------------

documents which are, in the opinion of the Lender or its counsel, necessary so
as to perfect said security interest including, but not limited to, execution of
appropriate UCC-1 Financing Statements, if applicable, to be filed with the
appropriate filing office in each applicable jurisdiction.

 

The Borrower hereby irrevocably authorizes the Lender at any time and from time
to time to file in any jurisdiction any initial Financing Statements,
continuation statements and amendments thereto that (a) described the Collateral
as all assets of the Borrower, and (b) contain any other information required by
the Uniform Commercial Code of the jurisdiction in which such Financing
Statements, continuation statements or amendments are to be filed, including (i)
whether the Borrower is an organization, the type of organization, any
organization identification number or federal employee identification number
issued to the Borrower, and (ii) in the case of a Financing Statement filed as a
fixture filing, a sufficient description of real property to which the
Collateral relates. The Borrower agrees to furnish any such information to the
Lender promptly upon request.

 

The Borrower agrees, from time to time, at the request of the Lender, to execute
such other documents (and pay the cost of filing and recording same in all
public offices deemed necessary or desirable by the Lender) and do such other
acts and things, all as the Lender may request to establish and maintain a
valid, enforceable and perfected security interest in the Collateral (free of
all other liens and claims whatsoever) to secure payment of the Obligations
including, without limitation, the deposit with the Lender of any certificate of
title applicable to any of the Collateral and notation thereon of the security
interest granted to the Lender hereunder along with any necessary documents
including notices of liens. At the request of the Lender, this Agreement
executed by the Borrower, or a photocopy thereof, shall be deemed to be a
Financing Statement authorized to be filed in such jurisdictions where such
filing will be given effect.

 

The Borrower shall pay all costs of filing any Financing Statement and all other
costs of perfecting the security interest granted hereunder. THE BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ALL OF
ITS RIGHTS, IF ANY, TO FILE ANY CORRECTION STATEMENT, AMENDMENT OR TERMINATION
FINANCING STATEMENT WITH ANY STATE OR JURISDICTION IN RELATION TO THE
COLLATERAL; PROVIDED, HOWEVER, THIS SHALL NOT WAIVE THE LENDER’S OBLIGATION TO
TIMELY FILE A TERMINATION STATEMENT UPON PAYMENT IN FULL OF THE OBLIGATIONS.

 

SECTION 3.5 Power of Attorney. The Borrower hereby appoints the Lender as its
attorney-in-fact to execute any and all documents which it is required to
execute under this Agreement including, but not limited to, all Financing
Statements and other documents which the Borrower is obligated to execute and
deliver under the provisions of Section 3.4 hereof, and the Borrower further
appoints the Lender as its attorney-in-fact to endorse in the Borrower’s name
all checks, drafts and other instruments representing or constituting payments
made on the Collateral and which are made or delivered to the Lender in
accordance with this Agreement. The power of attorney granted herein shall be
irrevocable and be deemed coupled with an interest but shall not take effect
until the occurrence of an Event of Default hereunder.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that:

 

SECTION 4.1 Organization, Corporate Powers, Etc. The Borrower (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida, (b) has all requisite power and authority, corporate
and otherwise, to own its properties and assets and to carry on its business as
now conducted and proposed to be conducted, (c) is duly qualified to do business
and is in good standing in every jurisdiction in which the character of its
properties or assets owned or the nature of its activities conducted makes such
qualification necessary including the State of Florida, and (d) has the
corporate power and authority to execute and deliver, and to perform its
obligations under this Agreement, the Note and the other Loan Documents.

 

SECTION 4.2 Authorization of Loan, Etc. The execution, delivery and performance
of the Loan Documents by the Borrower (a) have been duly authorized by all
requisite corporate action (no shareholder action being required pursuant to
applicable law) and (b) will not (i) violate (A) any provision of law, any
governmental rule or regulation, any order of any court or other agency of
government or the Articles of Incorporation or Bylaws of the Borrower or (B) any
provision of any indenture, agreement or other instrument to which the Borrower
is a party or by which it or any of its properties or assets are bound, (ii) be
in conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any such indenture, agreement or other
instrument, or (iii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Borrower other than as permitted by the terms hereof.

 

SECTION 4.3 Reserved

 

SECTION 4.4 Changes in Financial Condition; Adverse Developments. From the date
of the most recent financial statements referenced in Section 4.3 hereof, to the
date of this Agreement, there has been no material change in the assets,
liabilities, financial condition, business, operations, affairs or prospects of
the Borrower (after giving effect to Merger Transaction) from that set forth or
reflected in such financial statements.

 

SECTION 4.5 Consents and Approvals. No authorization, license, consent,
approval, or undertaking is required under any applicable law in connection with
the execution, delivery and performance by the Borrower of this Agreement, the
Note or any of the other Loan Documents.

 

SECTION 4.6 Outstanding Debt. On the date of this Agreement, the Borrower has no
outstanding Indebtedness except (i) the Loan and (ii) Permitted Debt.

 

SECTION 4.7 Tax Returns and Payments. All federal, state and local tax returns
and reports of the Borrower required to be filed have been filed, and all taxes,
assessments, fees and other governmental charges upon the Borrower, or upon any
of its properties, assets, incomes or franchises, which are due and payable in
accordance with such returns and reports, have been paid, other than those
presently (a) payable without penalty or interest, or (b) contested in good
faith and by appropriate and lawful proceedings prosecuted diligently. The
aggregate amount of the taxes, assessments, charges and levies so contested is
not material to the condition (financial or otherwise) and operations of the
Borrower. The charges, accruals, and reserves on the books of the Borrower in
respect of federal, state and local taxes for all fiscal periods to date are
adequate and the Borrower knows of no other unpaid assessment for additional
federal, state or local taxes for any such fiscal period or of any basis
therefor. The Borrower

 

15



--------------------------------------------------------------------------------

has and will establish all necessary reserves and make all payments required of
it to be set aside or made in regard to all F.I.C.A., withholding, sales or
excise and all similar federal, state and local taxes.

 

SECTION 4.8 Agreements.

 

(a) The Borrower is not a party to any agreement, indenture, lease or instrument
or subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree, rule or regulation materially and adversely affecting
its business, properties, assets, operations or condition (financial or
otherwise). There are no unrealized losses with respect to any such agreement,
indenture, lease or instrument.

 

(b) The Borrower is not in default in the performance, observance or fulfillment
of any of the material obligations, covenants or conditions contained in any
material agreement or instrument to which it is a party.

 

SECTION 4.9 Title to Properties and Assets, Liens, Etc. The Borrower has good
and marketable title to its real properties other than properties which it
leases and good title to all of its other properties and assets. The Borrower
enjoys peaceful and undisturbed possession of all Leases necessary in any
material respect for the operation of its properties and assets, none of which
contains any unusual or burdensome provisions which might materially affect or
impair the operation of such properties and assets. All such Leases are valid
and subsisting and are in full force and effect.

 

SECTION 4.10 Litigation, Etc. Other than as previously disclosed or known to
Lender, there are no actions, proceedings or investigations, however described
or denominated, pending or, to the knowledge of the Borrower, threatened,
against the Borrower or affecting the Borrower (or any basis therefor known to
the Borrower) which, either in any case or in the aggregate, might result in any
material adverse change in the financial condition, business, prospects, affairs
or operations of the Borrower, or in any of its properties or assets, or in any
material impairment of the right or ability of the Borrower to carry on its
operations as now conducted or proposed to be conducted, or in any material
liability on the part of the Borrower and none which questions the validity of
this Agreement, the Note or any of the other Loan Documents or of any action
taken or to be taken in connection with the transactions contemplated hereby or
thereby.

 

SECTION 4.11 Patents, Trademarks, Franchises, Etc. The Borrower owns or has the
right to use all of the patents, trademarks, service marks, trade names,
copyrights, franchises and licenses, and all rights with respect thereto,
necessary for the conduct of its business as now conducted or proposed to be
conducted, without any conflict with the rights of others, and, in each case,
subject to no mortgage, pledge, lien, lease, encumbrance, charge, security
interest, title retention agreement or option. Each such asset or agreement is
in full force and effect, and the holder thereof has fulfilled and performed all
of its obligations with respect thereto. No event has occurred or exists which
permits, or after notice or lapse of time or both would permit, revocation or
termination, or which materially adversely affects or in the future may (so far
as the Borrower now foresees) materially adversely affect, the rights of such
holder thereof with respect thereto. No other license or franchise is known by
the Borrower to be necessary to the operations of the business of the Borrower
as now conducted or proposed to be conducted.

 

SECTION 4.12 Principal Place of Business. The Principal Place of Business of the
Borrower is at the address noted in the preamble to this Agreement.

 

SECTION 4.13 Reserved

 

16



--------------------------------------------------------------------------------

SECTION 4.14 Fiscal Year of Borrower. The Borrower’s fiscal year ends on the
30th day of each September.

 

SECTION 4.15 Priority of Security Interest. Except with respect to any Prior
Debt, the security interest granted to the Lender in the Collateral shall be a
first priority security interest and there will be no other security interests
or other encumbrances upon the Collateral except for Permitted Encumbrances for
so long as any Obligation is outstanding to the Lender.

 

SECTION 4.16 Subsidiaries. As of the date of this Agreement, there are no
Subsidiaries of the Borrower.

 

SECTION 4.17 False or Misleading Statements. No representation, warranty or
other statement of the Borrower in this Agreement or the Loan Documents contains
any false or misleading statement of a material fact or omits the statement of a
fact necessary to make the statements made, in light of the circumstances under
which they were made, not misleading.

 

SECTION 4.18 Lender’s Rights to Sell Collateral Following Event of Default. The
Borrower has no knowledge of any prior consent or licensure of any federal,
state, local, or other governmental regulatory body which the Lender would be
required to obtain prior to the Lender exercising its right to sell, transfer,
or otherwise convey the Collateral (including, without limitation, the
Inventory) following an Event of Default.

 

SECTION 4.19 Securities Acts. Neither the Borrower nor any agent acting on its
behalf has, directly or indirectly, offered to sell or entered into a contract
or a commitment to sell or offer to sell the Note to any other Person except the
Lender.

 

SECTION 4.20 Governmental Consent. Neither the nature of the Borrower nor of its
business or properties nor any relationship between the Borrower and any other
Person, nor any circumstance in connection with the Loan or the issuance and
delivery of the Note is such as to require any consent, approval or other action
by or any notice to or filing with any court or administrative or governmental
body (other than routine filings after the date of any closing with the
Securities and Exchange Commission and/or State Blue Sky authorities) in
connection with the execution and delivery of this Agreement, the Loan or the
issuance and delivery of the Note or fulfillment of or compliance with the terms
and provisions hereof or of the Note.

 

SECTION 4.21 Leases. The Leases are in full force and effect and are valid and
binding upon and enforceable against the parties thereto. The Borrower has not
received from any landlord any notice of any default on its part under any
Lease.

 

17



--------------------------------------------------------------------------------

ARTICLE 5

 

COVENANTS OF THE BORROWER

 

SECTION 5.1 Affirmative Covenants. The Borrower covenants, for so long as any of
the principal amount of or interest on the Note is outstanding and unpaid or any
duty or obligation of the Borrower or the Lender hereunder or under any other
Obligation remains unpaid or unperformed, as follows:

 

(a) Accounting; Financial Statements, Etc. The Borrower will deliver, or cause
to be delivered, to the Lender copies of each of the following:

 

(i) As soon as practicable and in any event within thirty (30) Days after the
end of each fiscal quarter during the term of this Agreement, internally
generated financial statements of the Borrower, in reasonable detail and in form
and substance acceptable by the Lender, and certified to the Lender by an
authorized financial officer of the Borrower satisfactory to the Lender;

 

(ii) As soon as practicable and in any event within five (5) Days after the end
of each month during the term of this Agreement, (A) a Borrowing Base
Certificate, (B) an accounts receivable aging/listing report and (C) any other
information reasonably requested by the Lender, all in form and content
satisfactory to the Lender and certified to the Lender by an authorized
financial officer of the Borrower;

 

(iii) As soon as practicable and in any event within one hundred twenty (120)
Days after the end of each fiscal year of the Borrower, audited year end
financial statements (consisting of balance sheets, income statements,
statements of stockholders’ equity and statements of cash flows) of the Borrower
as at the end of such fiscal year, setting forth in each case in comparative
form corresponding figures from the preceding annual statements, all in form and
scope acceptable to the Lender, compiled and prepared by and certified to the
Borrower by an independent public accounting firm of recognized standing
selected by the Borrower and acceptable to the Lender, whose unqualified opinion
shall be acceptable to the Lender, and certified to the Lender by an authorized
financial officer of the Borrower, together with a statement of the certified
public accountants preparing such statements that such financial statements
present fairly in all material respects the financial condition as at the end of
such fiscal year, and the results of operations and statements of cash flows of
Borrower for such fiscal year in accordance with GAAP and that the examination
by such accountants in connection with such financial statements has been made
in accordance with GAAP, and where said financial statements are not
consistently applied with the prior fiscal year statements and the impact of
said difference, all in form and scope acceptable to the Lender;

 

(iv) Together with the delivery of the financial statements required by clause
(iii) of this Section 5.1(a), a Covenant Compliance Certificate;

 

(v) As soon as practicable and in any event within thirty (30) Days after the
end of each fiscal quarter during the term of this Agreement, a
contracts-in-progress report in form and content satisfactory to the Lender and
certified to the Lender by an authorized officer of the Borrower; and

 

(vi) With reasonable promptness, such other financial information as the Lender
may reasonably request from time to time.

 

(b) Inspection. Following the occurrence of an Event of Default, the Borrower
will permit the Lender or Lender’s designated representative to (i) visit any
Place of Business of the Borrower, (ii) inspect its properties, (iii) inspect
and make extracts from the Borrower’s books and records, and (iv) discuss the
affairs, finances and accounts of the Borrower with the officers of the
Borrower, all at such reasonable times and as often as may reasonably be
requested.

 

(c) Collateral Examination. Following the occurrence of an Event of Default, the
Borrower will permit the Lender or Lender’s designated representative or agent
to conduct collateral examinations at any reasonable time as may be requested
(upon not less than two (2) Banking Days

 

18



--------------------------------------------------------------------------------

notice), for its benefit. The results of such examinations shall be satisfactory
to the Lender in its sole and absolute discretion. The Borrower shall pay for
all of the Lender’s costs and expenses of such examinations, not to exceed two
(2) examinations during any twelve (12) month period; provided, however, that
the foregoing limitation shall not apply at any time that an Event of Default
has occurred and has not been cured or waived.

 

(d) Maintenance of Corporate Existence; Compliance with Laws. The Borrower shall
at all times preserve and maintain in full force and effect its corporate
existence, powers, rights, licenses, permits and franchises in the jurisdiction
of its incorporation; continue to conduct and operate its business substantially
as conducted and operated during the present and preceding fiscal year of the
Borrower; operate in full compliance with all applicable laws, statutes,
regulations, certificates of authority and orders in respect of the conduct of
its business; and qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary or appropriate in view of
its business and operations.

 

(e) Notice of Default. The Borrower shall immediately notify the Lender in
writing upon the happening, occurrence or existence of any Event of Default, or
any event or condition which with the passage of time or giving of notice, or
both, would constitute an Event of Default, and shall provide the Lender with
such written notice, a detailed statement by a responsible officer of the
Borrower of all relevant facts and the action being take or proposed to be taken
by the Borrower with respect thereto.

 

(f) Execution and Delivery of Loan Documents. The Borrower shall execute and
deliver to the Lender all Loan Documents (to be executed by the Borrower) as and
when requested by the Lender.

 

(g) Maintenance of Properties. The Borrower shall maintain or cause to be
maintained in good repair, working order and condition all properties used or
useful in its business, including, but not limited to, any real property and all
improvements thereon, and from time to time will make or cause to be made all
appropriate repairs, renewals, improvements and replacements thereof so that the
businesses carried on in connection therewith may be properly conducted at all
times. The Borrower will not do or permit any act or thing which might
materially impair the value or commit or permit any material waste of its
properties or any part thereof, or permit any unlawful occupation, business or
trade to be conducted on or from any of its properties. To the extent the
Borrower leases any of its Places of Business, it shall maintain and keep
current at all times all leases for said Places of Business.

 

(h) Notice of Suit, Proceedings, Adverse Change. The Borrower shall promptly
give the Lender notice in writing (a) of all threatened or actual actions or
suits (at law or in equity) and of all threatened or actual investigations or
proceedings by or before any court, arbitrator or any governmental department,
commission, board, bureau, agency or other instrumentality, state, federal or
foreign, affecting the Borrower or the rights or other properties of the
Borrower; (b) of any material adverse change in the condition (financial or
otherwise) of the Borrower; and (c) of any seizure or levy upon any part of the
properties of the Borrower under any process or by a receiver.

 

(i) Reserved.

 

(j) Insurance. The Borrower shall timely procure and maintain and comply with
such insurance and policies of insurance (including without limitation public
liability, property damage and casualty business interruption insurance) as may
be required by law and such other insurance including, but not limited to,
coverage of real property, Inventory and Equipment, to such extent and

 

19



--------------------------------------------------------------------------------

against such hazards and liabilities, as is customarily maintained by companies
similarly situated, or as the Lender may from time to time reasonably request.
The Lender shall be listed as “loss payee” and/or “additional insured”, as
applicable, on all such policies of insurance and the Borrower shall furnish to
the Lender a certificate or certificates evidencing said insurance and further
providing for thirty (30) Days notice to the Lender prior to any material
amendment, expiration or cancellation.

 

(k) Debts, Taxes and Liabilities. The Borrower shall pay and discharge (i) all
of its indebtedness and obligations in accordance with their terms and before
they shall become in default, (ii) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income and profits or against its
properties, prior to the date on which penalties attach thereto, and (iii) all
lawful claims which, if unpaid, might become a lien or charge upon any of its
properties; provided, however, that the Borrower shall not be required to pay
any such indebtedness, obligation, tax, assessment, charge, levy or claim which
is being contested in good faith by appropriate and lawful proceedings
diligently pursued and for which adequate reserves (with respect to any material
claims) have been set aside on its books. The Borrower shall also set aside
and/or pay as and when due all monies required to be set aside and/or paid by
any federal, state or local statute or agency in regard to F.I.C.A.,
withholding, sales or excise or other similar taxes.

 

(l) Notification of Change of Name or Business Location. The Borrower shall
notify the Lender of each change in the name of the Borrower and of each change
of the location of the Principal Place of Business and the office where the
records of the Borrower are kept, and the addition of any new Place of Business
and, in such case, shall execute such documents as the Lender may reasonably
request to reflect said change of name or change of location or addition of
location, as the case may be; provided, however, the Principal Place of Business
of the Borrower and the office where the records of the Borrower are kept may
not be kept out of or removed from its present location as of the date of this
Agreement without prior notice to the Lender.

 

(m) Notice of Adoption of Plan. As soon as possible and in any event within
thirty (30) Days after the Borrower or any Related Entity adopts a new Plan, the
Borrower or such Related Entity shall notify the Lender of the adoption of the
new Plan. Adoption of a new Plan shall include the adoption of the new Plan by
the Borrower or such Related Entity as well as inclusion of employees of the
Borrower or such Related Entity under the Plan of another corporation.

 

(n) Notice of Plan Events, Termination and Litigation. As soon as possible and
in any event within thirty (30) Days after the Borrower knows or has reason to
know that any Reportable Event or a Prohibited Transaction with respect to any
Plan has occurred or that the Pension Benefit Guaranty Corporation or the
Borrower or any Related Entity has instituted or will institute proceedings
under ERISA to terminate a Plan, or a partial termination of a Plan has or is
alleged to have occurred, or more than twenty percent (20%) of the total number
of employees who are participants in a Plan will sever, or have severed, their
employment due to a decision to cease operations at a facility or facilities or
to reduce the work force, or any litigation regarding a Plan or naming the
trustee of a Plan or the Borrower or any Related Entity with respect to a Plan
is threatened or instituted, or the purchase, acceptance, holding or sale of
customer notes by a Plan fails to comply with Prohibited Transactions Exemption
85-68 published on April 3, 1985, the Borrower will provide to the Lender copies
of the written statement of the chief financial officer of the Borrower setting
forth details of such Reportable Event, Prohibited Transaction, termination
proceeding, partial termination, litigation or prohibited transaction and the
action being or proposed to be taken with respect thereto, together with copies
of the notice of such Reportable Event or any other notices, applications or
forms submitted to the Pension Benefit Guaranty Corporation, Internal Revenue
Service or the United States Department of Labor, and copies of any notices or
correspondence received from the Pension Benefit Guaranty Corporation,

 

20



--------------------------------------------------------------------------------

Internal Revenue Service or the United States Department of Labor, and copies of
any pleadings, notices or other documents relating to such litigation.

 

(o) Plan Annual Reports. Promptly after the filing thereof with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation, the Borrower will
provide to the Lender copies of each annual report and annual premium filing
form which is filed with respect to each Plan for each plan year, including (i)
a statement of assets and liabilities of such Plan as of the end of such plan
year and statements of changes in fund balance and in financial position, or a
statement of changes in net assets available for plan benefits, for such plan
year, certified by the trustee of the Plan or the independent certified public
accountants for such and (ii) if required by law or applicable regulations, an
actuarial statement of such Plan applicable to such plan year, certified by the
actuary for the Plan.

 

(p) Further Assurances; Additional Collateral Documents. The Borrower will, at
its expense, execute, acknowledge and deliver and cause to be executed,
acknowledged and delivered, to the Lender all such instruments, including,
without limitation, financing statements, security agreements, assumptions and
continuation statements, deliver to the Lender all such legal opinions, and take
all such other action as the Lender may from time to time request for the
purpose of further assuring to the Lender the security for the Obligations
provided for, or intended to be provided for, in this Agreement and the other
Loan Documents and to confirm the Obligations. Further, to the extent the
Borrower acquires from time to time any additional property within the
definition of the term Collateral, the Borrower shall immediately execute and
deliver to the Lender such documents as are necessary to grant the Lender a
valid and first (subject to any prior liens in favor of SunTrust) priority lien
or security interest in such property.

 

(q) Subsidiaries. The Borrower shall give the Lender prompt written notice of
the organization of a Subsidiary, as well as such other information in respect
thereof as the Lender may reasonably request.

 

(r) Waiver of Landlord’s or Warehouseman’s Lien. In the event that any of the
Collateral is at any time located on any leased premise or stored in any
location not owned by the Borrower, the Borrower will furnish to the Lender a
Consent of Lessor or waiver of warehouseman’s lien, as the case may be, in form
and content satisfactory to the Lender.

 

(s) Subordination of Shareholder or Affiliate Loan, Etc. All existing and future
loans or fees owed to shareholders or Affiliates of the Borrower permitted
hereunder or otherwise permitted in writing by the Lender shall, at all times,
be subordinate in all respects to the Loan and the other Obligations and the
Borrower shall cause such shareholders or Affiliates from time to time, to
execute and deliver to the Lender subordination agreements in form and content
satisfactory to the Lender; provided, however, that Lender acknowledges and
agrees that Affiliates of the Borrower and its shareholders shall be permitted
to render needed services to Borrower at fees no higher than those charged by
third parties in arms-length transactions.

 

(t) Use of Proceeds. Proceeds of the Loan shall be used to partially finance the
Merger Transaction.

 

(u) Leases. The Borrower shall at all times during the term of this Agreement
comply with all the terms, conditions and covenants of the Leases and shall not
enter into any modification, amendment, supplement, extension, renewal or
replacement of any thereof without the prior written consent of the Lender. The
Borrower shall provide the Lender with copies of all amendments, modifications,
supplements, extensions, renewals or replacements of any of the Leases. The
Borrower shall cause each landlord under all of the Leases to provide to the
Lender a Consent of Lessor in form and

 

21



--------------------------------------------------------------------------------

content satisfactory to the Lender. If at any time during the term of this
Agreement the Borrower enters into a new Lease for a new Place of Business, the
Borrower shall cause the landlord thereunder provide to the Lender a Consent of
Lessor in form and content satisfactory to the Lender.

 

(v) Prior Debt Documents. The Borrower shall at all times during the term of
this Agreement comply with all the terms, conditions and covenants of the Prior
Debt Documents and shall not enter into any modification, amendment, supplement
or replacement of any thereof without the prior written consent of the Lender.
The Borrower shall provide the Lender with copies of all amendments,
modifications, supplements, extensions, renewals or replacements of any of the
Prior Debt Documents.

 

(w) Reserved.

 

(x) Financial Covenants. At all terms during the term of this Agreement, the
Borrower shall comply with the following financial covenants.

 

(i) Debt Service Coverage Ratio. The Borrower’s Debt Service Coverage Ratio
shall equal or exceed 1.25:1.0, tested annually, as at the end of each fiscal
year, commencing with the fiscal year ending September 30, 2006.

 

(ii) Debt to Tangible Net Worth Ratio. The Borrower’s Debt to Tangible Net Worth
Ratio shall not exceed 1.50:1.0, tested annually, as at the end of each fiscal
year, commencing with the fiscal year ending September 30, 2006.

 

(iii) Tangible Net Worth. The Borrower’s Tangible Net Worth shall equal or
exceed $4,000,000.00, tested annually as at the end of each fiscal year,
commencing with the fiscal year ending on September 30, 2006.

 

SECTION 5.2 Negative Covenants. The Borrower covenants, for so long as any of
the principal amount of or interest on the Note is outstanding and unpaid or any
Obligation remains unpaid or unperformed, as follows:

 

(a) Sale of Assets. The Borrower will not sell, lease, assign, transfer or
otherwise dispose of any of its assets or properties, tangible or intangible
(including, without limitation, shares of stock and indebtedness of Affiliates
or related parties and receivables), to any Person without the prior written
consent of the Lender; provided, however, if no Event of Default has occurred
and is continuing, the Borrower may (i) sell its Inventory in the ordinary
course of business and (ii) replace its assets (other than significant material
assets) due to depreciation, repair or obsolescence.

 

(b) Merger, Consolidation, Dissolution, Etc. The Borrower will not consolidate
with or merge into any other corporation or permit another corporation to merge
into it, (unless in the case of a merger or consolidation involving the
Borrower, the Borrower is the surviving corporation) or dissolve or take or omit
to take any action which would result in its dissolution, or acquire all or
substantially all the properties or assets of any other Person, or enter into
any arrangement, directly or indirectly, with any Person whereby the Borrower
shall sell or transfer any property, real or personal, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which the Borrower intends to use for substantially the same purpose or purposes
as the property being sold or transferred, in each case, without the prior
written consent of the Lender.

 

(c) Plan Liabilities. The Borrower nor any Related Entity will not permit the
aggregate present value of accrued benefits of any Plan, computed in accordance
with actuarial principles

 

22



--------------------------------------------------------------------------------

and assumptions applied on a uniform and consistent basis by an enrolled actuary
of recognized standing acceptable to the Lender, to exceed the aggregate value
of assets of the Plans, computed on a fair market value basis, or permit the
aggregate present value of vested benefits of the Plans, computed in accordance
with actuarial principles and assumptions applied on a uniform and consistent
basis by an enrolled actuary of recognized standing acceptable to the Lender, to
exceed the aggregate value of assets of the Plans, computed on a fair market
value basis.

 

(d) Changes in Business. The Borrower will not engage in any business other than
the business presently conducted by it on the date of this Agreement and
business of substantially the same type or reasonably related thereto without
the consent of the Lender.

 

(e) Other Agreements. The Borrower will not enter into any arrangements,
contractual or otherwise, which would materially and adversely affect its duties
or the rights of the Lender under the Loan Documents, or which is inconsistent
with or limits or abrogates the Loan Documents.

 

(f) Liens. Except for the Permitted Encumbrances, the Borrower will not
voluntarily or involuntarily create, assume, or suffer to exist any Lien,
(including Capital Lease Obligations) upon any of its property or assets,
including, without limitation, the Collateral, whether now owned or hereafter
acquired except:

 

(i) Liens for taxes not yet due or which are being actively contested in good
faith by appropriate proceedings;

 

(ii) Following the payment in full of the SunTrust Loan, liens in favor of
Mirabilis to secure the Mirabilis Loan, provided that any such liens are
subordinated to the Lender’s lien pursuant to a subordination agreement in form
and content satisfactory to the Lender; and

 

(iii) other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money or the obtaining of advances or credit, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business.

 

(g) Loan by Borrower. The Borrower will not, without the prior written consent
of the Lender, extend any credit (other than Accounts generated in the normal
course of business) or loan any monies to any Person (including, without
limitation, to any Affiliate or shareholder of the Borrower).

 

(h) No Change in Management, Ownership or Control. At no time during the term of
this Agreement shall the Borrower allow or permit or shall there be any change
in the management, ownership or control of the Borrower, without the prior
written consent of the Lender.

 

(i) Additional Indebtedness. Except for the Prior Debt, if any, Permitted Debt
and the Loan, the Borrower will not incur, create, assume or otherwise permit
the existence of any Indebtedness or liability for borrowed money, any
indebtedness evidenced by notes, bonds, debentures, or similar obligations or
any conditional sales or title retention agreements or Capital Lease
Obligations, other than trade debt incurred in the ordinary course of business,
without the prior written consent of the Lender.

 

(j) Dividends/Distributions to Shareholders. Until all payments of principal are
released from the sinking fund described in Section 2.7 “Principal” above and
paid to Lender so that Lender has received all principal and interest payments
then owed to it under the Note, the Borrower shall

 

23



--------------------------------------------------------------------------------

not, without the prior written consent of the Lender, declare or pay dividends
on any of its stock or make any other distributions of any kind to its
shareholders.

 

(k) Change of Name or Jurisdiction of Incorporation. The Borrower shall not,
without the prior written consent of the Lender, change its legal name from that
in existence and use on the date hereof or the jurisdiction of its incorporation
from the State of Florida.

 

ARTICLE 6

 

CONDITIONS OF LENDING

 

The obligations of the Lender to lend hereunder are subject to the following
conditions precedent:

 

SECTION 6.1 Representations and Warranties. The representations and warranties
set forth in the Loan Documents are true and correct on and as of the date
hereof.

 

SECTION 6.2 No Default. On the date hereof, the Borrower shall be in compliance
with all the terms and provisions set forth in the Loan Documents on its part to
be observed or performed, and no Event of Default nor any event that, upon
notice or lapse of time or both, would constitute such an Event of Default,
shall have occurred and be continuing at such time.

 

SECTION 6.3 Loan Documents. The Borrower shall have delivered or caused to be
delivered to the Lender, in fully executed form, all the Loan Documents, in form
and substance satisfactory to the Lender, as the Lender may request and all of
the Loan Documents shall be in full force and effect.

 

SECTION 6.4 Supporting Documents. On or prior to the date hereof, the Lender
shall have received the following supporting documents, all of which shall be
satisfactory in form and substance to the Lender:

 

(a) a certificate or certificates, dated as of the date hereof, of (i) the
Secretary or any Assistant Secretary of the Borrower certifying (A) that
contained therein is a true and correct copy of certain resolutions adopted by
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of the Loan Documents and the performance of the obligations of the
Borrower and the borrowings thereunder, which resolutions have not been altered
or amended in any respect, and remain in full force and effect at all times
since their adoption; (B) that attached thereto is a true and correct copy of
the Articles of Incorporation of the Borrower, and that such Articles of
Incorporation have not been altered or amended, and no other charter documents
have been filed, since the date of the filing of the last amendment thereto or
other charter document as indicated on the certificate of the Secretary of State
of the State of incorporation of the Borrower attached thereto; (C) that
attached thereto is a true and correct copy of the Bylaws of the Borrower and
that the Bylaws are in full force and effect and no amendment thereto is pending
which would in any way affect the ability of the Borrower to enter into and
perform the Obligations contemplated hereby; and (D) the incumbency and
signatures of the officers of the Borrower signing the Loan Documents and any
report, certificate, letter or other instrument or document furnished by the
Borrower in connection therewith, and (ii) another authorized officer of the
Borrower certifying the incumbency and signature of the Secretary or Assistant
Secretary of the Borrower;

 

(b) certificate or certificates of the Secretary of State of the state of
incorporation of the Borrower dated as of a recent date, as to the good standing
of the Borrower;

 

24



--------------------------------------------------------------------------------

(c) an asset valuation report, or a similar report or reports setting forth the
fair market value of the Borrower’s assets, all in form and content acceptable
to the Lender in its sole and absolute discretion; and

 

(d) an accounts receivable aging report listing all Accounts and showing
Qualified Accounts providing a sufficient Borrower Base to support any Advances
requested under the Revolving Loan on the closing date.

 

SECTION 6.5 Reserved.

 

SECTION 6.6 Loan Permitted by Applicable Laws. The Loan and the uses of the
proceeds thereof shall not violate any applicable law or governmental regulation
(including, without limitation, Regulations T and X of the Board of Governors of
the Federal Reserve System) and shall not subject the Lender to any tax,
penalty, liability or other onerous condition under or pursuant to any
applicable law or governmental regulation, and the Lender shall have received
such certificates or other evidence as it may request to establish compliance
with this condition.

 

SECTION 6.7 Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incident thereto shall be satisfactory in substance and form to the Lender, and
the Lender shall have received all such counterpart originals or certified or
other copies of such documents as the Lender may reasonably request.

 

SECTION 6.8 Equity Contribution; Merger Transaction. The Borrower shall have
provided satisfactory evidence to the Lender that the Borrower has received an
equity contribution of not less than $5,000,000.00 and that the Borrower has
completed the Merger Transaction, and the documents effectuating such
transactions shall be in the forms previously presented to and approved by the
Lender.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

SECTION 7.1 Events of Default. The following each and all are Events of Default
hereunder:

 

(a) Monetary Default. If the Borrower shall default in any payment of the
principal of or interest on the Loan when and as the same shall become due and
payable, whether at maturity, by acceleration at the discretion of the Lender or
otherwise; or

 

(b) Non-Monetary Default. If the Borrower shall default in the performance of or
compliance with any term or covenant contained in one or more of the Loan
Documents other than a term or covenant a default in the performance of which or
non-compliance with which is elsewhere specifically dealt with under this
Article 7 and such default remains uncured (if capable of cure) for ten (10)
Days (it being understood by the parties hereto that certain defaults under this
Agreement are incapable of cure, including, without limitation, any default
under Section 5.2 hereof); or

 

(c) Reserved.

 

(d) Third Party Default. If the Borrower shall suffer a material default in the
performance of any agreement with any Person other than the Lender; or

 

25



--------------------------------------------------------------------------------

(e) Misrepresentation. If any representation or warranty made in writing by or
on behalf of the Borrower or in any other Loan Document shall prove to have been
false or incorrect in any material respect on the date as of which made or
reaffirmed; or

 

(f) Dissolution. Any order, judgment, or decree is entered in any proceedings
against the Borrower or any Subsidiary decreeing the dissolution of the Borrower
and such order, judgment, or decree remains unstayed and in effect for more than
thirty (30) Days; or

 

(g) Default Under Other Loan. If the Borrower defaults under any other loan now
or hereafter extended to the Borrower by the Lender or any other obligation to
the Lender including under the Merger Agreement, or there shall occur a default
under the terms of any loan agreement or any other loan document executed in
connection therewith, now or hereafter entered into between the Borrower and the
Lender; or

 

(h) Bankruptcy, Failure to Pay Debts Etc. If the Borrower or any Subsidiary
shall admit in writing its inability, or be generally unable, to pay its debts
as they become due or shall make an assignment for the benefit of creditors,
file a petition in Bankruptcy, petition or apply to any tribunal for the
appointment of a custodian, receiver or trustee for the Borrower or any
Subsidiary or a substantial part of assets, or shall commence any proceeding
under any Bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect, or if there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against the
Borrower or any Subsidiary, in which an order for relief is entered or which
remains undismissed for a period of thirty (30) Days or more, or the Borrower or
any Subsidiary by any act or omission shall indicate its consent to, approval of
or acquiescence in any such petition, application, or proceeding or order for
relief or the appointment of a custodian, receiver or any trustee for the
Borrower or any Subsidiary or any substantial part of any of its properties, or
shall suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of thirty (30) Days or more; or

 

(i) Fraudulent Conveyance. The Borrower or any Subsidiary shall have concealed,
removed, or permitted to be concealed or removed, any part of its properties,
with intent to hinder, delay or defraud its creditors or any of them, or made or
suffered a transfer of any of its properties which may be fraudulent under any
Bankruptcy, fraudulent conveyance or similar law, or shall have made any
transfer of its properties to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid, or shall have suffered or
permitted, while insolvent, any creditor to obtain a lien upon any of its
properties through legal proceedings or distraint which is not vacated within
thirty (30) Days from the date thereof; or

 

(j) Default under Prior Debt Documents. If any default occurs under the Prior
Debt agreements and remains uncured after the expiration of any applicable grace
period.

 

(k) Judgments. Except as to any matter which constitutes an Assumed Liability
under the Merger Agreement, one or more judgments, decrees, or orders for the
payment of money in excess of $100,000.00 in the aggregate shall be rendered
against the Borrower or any of its Subsidiaries and such judgments, decrees, or
orders shall continue unsatisfied and in effect for a period of thirty (30)
consecutive Days without being vacated, discharged, satisfied, or stayed or
bonded pending appeal.

 

(l) Loss of Perfection. The security interest granted to the Lender herein shall
at any time and for any reason cease to be a valid and perfected first priority
security interest in and to the Collateral, except with respect to Permitted
Encumbrances and Prior Debt.

 

26



--------------------------------------------------------------------------------

SECTION 7.2 Cross Default. Notwithstanding anything to the contrary contained
herein or in any other Loan Document now or hereafter entered into between the
Borrower and the Lender, any default under this Agreement or any of the other
Loan Documents shall constitute a default under any such Loan Document and under
each and every Loan Document executed in connection therewith. By execution of
this Agreement, the Borrower acknowledges such cross default.

 

ARTICLE 8

 

RIGHTS UPON DEFAULT

 

Upon the occurrence or continuing of any Event of Default, the Lender shall have
and may exercise any or all of the rights set forth herein (provided, however,
the Lender shall be under no duty or obligation to do so):

 

SECTION 8.1 Acceleration. To declare the indebtedness evidenced by the Note and
all other Obligations to be forthwith due and payable, whereupon the Note and
all other Obligations shall become forthwith due and payable, both as to
principal and interest, without presentment, demand, protest or any other notice
or grace period of any kind, all of which are hereby expressly waived, anything
contained herein or in the Note or in such other Obligations to the contrary
notwithstanding, and, upon such acceleration, the unpaid principal balance and
accrued interest upon the Note shall from and after such date of acceleration
bear interest at the Default Rate.

 

SECTION 8.2 Right of Setoff. To exercise its right of setoff as permitted under
Section 2.6.

 

SECTION 8.3 Other Rights. To exercise such other rights as may be permitted
under (a) any of the Loan Documents, (b) any other loan agreement now or
hereafter entered into by and between the Borrower and the Lender or any
document executed in connection therewith or (c) applicable law.

 

SECTION 8.4 Uniform Commercial Code. To exercise from time to time any and all
rights and remedies of a secured creditor under the UCC and any and all rights
and remedies available to it under any other applicable law.

 

ARTICLE 9

 

MISCELLANEOUS

 

SECTION 9.1 Cumulative Remedies. The remedies provided in this Agreement and in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law or in equity. Upon an Event of Default, the Lender may elect to exercise any
one or more of such remedies and such election shall not waive or cause the
Lender to have elected not to subsequently exercise any other such remedies
available to it under the Agreement or any Loan Document.

 

SECTION 9.2 Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement, the Note or the other Loan Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

27



--------------------------------------------------------------------------------

SECTION 9.3 Addresses for Notices, Etc. All notices, requests, demands and other
communications provided for hereunder shall be in writing and shall be deemed to
have been given (a) in the case of delivery, when addressed to the other party
and delivered to the address set forth below, (b) in the case of mailing, three
(3) Days after said notice has been deposited in the United States Mail, postage
prepaid, by certified or return mail, and addressed to the other party as set
forth below, and (c) in all of the cases, when received by the other party. The
address at which notices may be sent under this Section are the following:

 

If to the Borrower:

   THE NEW FLORIDA INDUSTRIAL ELECTRIC, INC.      1050 Miller Drive     
Altamonte Springs, Florida 32701      Attention: Conrad Eigenmann

with a copy to:

   ____________________      ____________________      ____________________     
____________________

If to the Lender:

   INTEGRATED ELECTRICAL SERVICES, INC.      1800 West Loop South, Suite 500  
   Houston, Texas 77027      Attention: Chief Financial Officer

with a copy to:

   INTEGRATED ELECTRICAL SERVICES, INC.      1800 West Loop South, Suite 500  
   Houston, Texas 77027      Attention: Chief Legal Officer

 

Any party may at any time change the address to which notices may be sent under
this Section by the giving of notice of such change to the other party in the
manner set forth herein.

 

SECTION 9.4 Applicable Law. This Agreement, and each of the Loan Documents and
transactions contemplated herein (unless specifically stipulated to the contrary
in such document) shall be governed by and interpreted in accordance with the
laws of the State of Texas.

 

SECTION 9.5 Survival of Representations and Warranties. All representations,
warranties, covenants and agreements contained herein or made in writing by the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement, the Note and the other Loan Documents and be true and correct during
the term of the Loan.

 

SECTION 9.6 Time of the Essence. Time is of the essence of this Agreement, the
Note and the other Loan Documents.

 

SECTION 9.7 Headings. The headings in this Agreement are intended to be for
convenience of reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof.

 

SECTION 9.8 Severability. In case any one or more of the provisions contained in
this Agreement, the Note or the other Loan Documents shall for any reason be
held to be invalid, illegal or unenforceable in any respect, the same shall not
affect any other provision of this Agreement, the Note or the other Loan
Documents, but this Agreement, the Note and the other Loan Documents shall be

 

28



--------------------------------------------------------------------------------

construed as if such invalid or illegal or unenforceable provision had never
been contained therein; provided, however, in the event said matter would in the
reasonable opinion of the Lender adversely effect the rights of the Lender under
any or all of the Loan Documents, the same shall be an Event of Default.

 

SECTION 9.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

SECTION 9.10 Conflict. In the event any conflict arises between the terms of
this Agreement and the terms of any other Loan Document, the Lender shall have
the option of selecting which conditions shall govern the loan relationship
evidenced by this Agreement and, if the Lender does not so indicate, the terms
of this Agreement shall govern in all instances of such conflict.

 

SECTION 9.11 Term. The term of this Agreement shall be for such period of time
until the Loan and Note have been repaid in full nad all Obligations have been
paid to the Lender in full. At such time, the Lender shall mark all the Loan
Documents “Canceled” and return them to the Borrower.

 

SECTION 9.12 Expenses. The Borrower agrees, whether or not the transactions
hereby contemplated shall be consummated, to pay, and save Lender harmless
against liability for the payment of, all out-of-pocket expenses arising in
connection with this transaction, all taxes, together in each case with interest
and penalties, if any, and any income tax payable by Lender in respect of any
reimbursement therefor, which may be payable in respect of the execution,
delivery and performance of this Agreement or the execution, delivery,
acquisition and performance of any note issued under or pursuant to this
Agreement (excepting only any tax on or measured by net income of Lender
determined substantially in the same manner, other than the rate of tax, as net
income is presently determined under the Federal Internal Revenue Code), and the
reasonable fees and expenses of any special counsel to Lender in connection with
this Agreement, and any subsequent modification or enforcement thereof or
consent thereunder including, without limitation, attorneys fees and court costs
incurred in any legal proceeding whether at the trial or appellate level or in
any Bankruptcy proceeding. The obligations of Borrower under this Section 9.12
shall survive payment of any Note.

 

SECTION 9.13 Successors and Assigns. All covenants and agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not; provided, however, this clause shall not by
itself authorize any delegation of duties by the Borrower or any other
assignment which may be prohibited by the terms and conditions of this
Agreement.

 

SECTION 9.14 Further Assurances. The Borrower shall, from time to time, execute
such additional documents as may reasonably be requested by the Lender or the
counsel, to carry out and fulfill the intent and purpose of this Agreement and
the Loan Documents.

 

SECTION 9.15 No Third Party Beneficiaries. The parties intend that this
Agreement is solely for their benefit and no Person not a party hereto shall
have any rights or privileges under this Agreement whatsoever either as the
third party beneficiary or otherwise.

 

SECTION 9.16 Arbitration.

 

(a) Any controversy, dispute or claim arising out of or relating in any way to
this Agreement or the other agreements contemplated by this Agreement or the
transactions arising hereunder (including the validity, interpretation or
applicability of this Section 8.1) shall be

 

29



--------------------------------------------------------------------------------

settled exclusively by final and binding arbitration in Houston, Texas. Such
arbitration will apply the laws of the State of Texas and the commercial
arbitration rules of AAA to resolve the dispute, and will be administered by the
AAA.

 

(b) Written notice of arbitration must be given within one year after the
notifying party has knowledge of accrual of the claim on which the notice is
based. If the claiming party fails to give notice of arbitration within that
time, the claim shall be deemed to be waived and shall be barred from either
arbitration or litigation.

 

(c) Such arbitration shall be conducted by one independent and impartial
arbitrator to be selected by mutual agreement of the parties, if possible. If
the parties fail to reach agreement regarding appointment of an arbitrator
within thirty (30) days following receipt by one party of the other party’s
notice of arbitration, the arbitrator shall be selected from a list or lists of
proposed arbitrators submitted by AAA. Unless the parties agree otherwise, the
arbitrator shall be a licensed attorney with at least ten years of experience in
the practice of law. The selection process shall be that which is set forth in
the AAA commercial arbitration rules then prevailing, except that (A) the number
of preemptory strikes shall not be limited and (B), if the parties fail to
select an arbitrator from one or more lists, AAA shall not initially have the
power to make an appointment but shall continue to submit additional lists until
an arbitrator has been selected, but if no such arbitrator is selected within
sixty (60) days after the receipt of the first notice of arbitration, the AAA
shall have the power to make an appointment and shall promptly do so. Initially,
however, promptly following its receipt of a request to submit a list of
proposed arbitrators, AAA shall convene the parties in person or by telephone
and attempt to facilitate their selection of an arbitrator by agreement. If the
arbitrator should die, withdraw or otherwise become incapable of serving, a
replacement shall be selected and appointed in a like manner.

 

(d) The arbitrator shall render an opinion setting forth findings of fact and
conclusions of law with the reasons therefor stated. A transcript of the
evidence adduced at the hearing shall be made and shall, upon request, be made
available to either party. The fees and expenses of the arbitrator shall be
shared equally by the parties and advanced by them from time to time as
required; provided that at the conclusion of the arbitration, the arbitrator may
award costs and expenses (including the costs of the arbitration previously
advanced and the fees and expenses of attorneys, accountants and other experts).
No pre-arbitration discovery shall be permitted, except that the arbitrator
shall have the power in his or her sole discretion, on application by either
party, to order pre-arbitration examination of the witnesses and documents that
the other party intends to introduce in its case-in-chief at the arbitration
hearing. The arbitrator shall render his or her opinion and/or award within
ninety (90) days of the conclusion of the arbitration hearing. The arbitrator
shall not be empowered to award to either party any punitive damages in
connection with any dispute between them arising out of or relating in any way
to this Agreement or the other agreements contemplated hereby or the
transactions arising hereunder or thereunder, and each party hereby irrevocably
waives any right to recover such damages. The arbitration hearings and award
shall be maintained in confidence.

 

Notwithstanding anything to the contrary provided in this Section 9.16 and
without prejudice to the above procedures, either party may apply to any court
of competent jurisdiction for temporary injunctive or other provisional judicial
relief if such action is necessary to avoid irreparable damage or to preserve
the status quo until such time as the arbitrator is selected and available to
hear such party’s request for temporary relief. The award rendered by the
arbitrator shall be final and not subject to judicial review and judgment
thereon may be entered in any court of competent jurisdiction

 

30



--------------------------------------------------------------------------------

SECTION 9.17 No Waiver. No failure or delay on the part of the Lender in
exercising any right, power or remedy hereunder, or under the Note or the other
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or thereunder.

 

SECTION 9.18 Entire Agreement. Except as otherwise expressly provided, this
Agreement and the other Loan Documents embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

[Signatures on following page]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, sealed and delivered, as applicable, by their duly authorized officers
on the day and year first above written.

 

BORROWER: THE NEW FLORIDA INDUSTRIAL ELECTRIC, INC. By:    

Name:

  Conrad Eigenmann

Title:

  President LENDER: INTEGRATED ELECTRICAL SERVICES, INC. By:    

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF GUARANTY



--------------------------------------------------------------------------------

GUARANTY

 

The undersigned (“Guarantor”, whether one or more) for and in consideration of
the sum of Ten and no/100 Dollars ($10.00) and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, and
to induce INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation
(“Lender”), at its option, at any time or from time to time to loan monies or to
otherwise extend credit, with or without security, to or for the account of THE
NEW FLORIDA INDUSTRIAL ELECTRIC, INC. (“NFIE”), and at the special instance and
request of Lender, and agrees with Lender as follows:

 

Recitals

 

WHEREAS, Guarantors are the sole shareholders of NFIE;

 

WHEREAS, NFIE, Lender and other parties have entered into that certain Merger
Agreement dated of even date herewith (the “Merger Agreement”); and

 

WHEREAS, pursuant to the Merger Agreement, NFIE has, among other obligations,
incurred indebtedness to Lender in the form of a promissory note made in the
aggregate original principal amount of $1,950,750 and all renewals, extensions,
increases, replacements, modifications, restatements, and/or rearrangements
thereof (the “Note”);

 

NOW, THEREFORE, with reference to the above recitals and in reliance thereon and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, and intending to be legally bound hereby, Guarantor agrees as
follows:

 

Section 1. Definitions Incorporated. All capitalized terms used in this Guaranty
but not otherwise defined herein shall have the respective meanings ascribed to
them in the Merger Agreement.

 

Section 2. Guaranty. Guarantor hereby unconditionally, irrevocably and
absolutely guarantees the full, prompt and complete payment and performance when
due of all obligations of NFIE to Lender in satisfaction of the Note (the
“Obligations”).

 

Section 3. Nature of Guaranty. The obligation of Guarantor to Lender hereunder
is irrevocable, absolute and unconditional. This Guaranty is a guaranty of
payment and performance and not just collection. The Obligations expressed to be
undertaken by Guarantor under this Guaranty are those of a primary obligor and
not merely as a surety or secondary obligor. Lender may enforce Guarantor’s
obligations to it hereunder without first suing or enforcing its rights or
remedies against NFIE. The obligations of Guarantor hereunder shall not be in
any way discharged, released, or impaired or otherwise affected, and the rights
of Lender hereunder shall not be in any way diminished or otherwise affected by
(i) any insolvency or bankruptcy of NFIE or transfer by NFIE of control of NFIE
or any merger, consolidation or sale of assets by or involving NFIE; (ii) any
failure, delay or waiver on the part of Lender, whether with or without fault on
its part, in enforcing the obligations of the NFIE under the Note; (iii) the
existence of any claims, set-off or other rights which Guarantor may have at any
time against



--------------------------------------------------------------------------------

NFIE or any other person or entity, whether in connection herewith or any
unrelated transactions; (iv) any Applicable Law requiring Lender to file suit
against NFIE or take any other action against NFIE as a prerequisite to Lender
taking any action or bringing any suit against Guarantor under this Guaranty;
(v) each and every other defense to which Guarantor might be entitled; or (vi)
any other circumstances which might be deemed to constitute a legal or equitable
defense of Guarantor as a surety or guarantor or otherwise, it being understood,
however, that the liability of Guarantor to perform the obligations of NFIE
under the Note shall be subject to the express provisions, including any
limitations, exculpations or adjustments, contained therein. Without limiting
the generality of the foregoing, to the extent permitted by law, Guarantor
hereby waives notice of acceptance of this Guaranty, presentment, demand,
protest, notice of nonpayment or notice of any default in respect to this
Guaranty and any and all other notices which may be required to preserve intact
all rights against Guarantor hereunder, and Guarantor agrees that the
obligations of Guarantor hereunder shall not be affected by any modification,
termination or extension of any provision of the Merger Agreement or the Note.

 

Section 4. Death or Insolvency. In the event of the insolvency or death of
Guarantor, Lender shall have the option to declare the Note immediately due and
payable unless such Guarantor is replaced by a Guarantor approved by Lender in
its sole discretion within 30 days after such insolvency or death.

 

Section 5. Duration. This Guaranty shall continue in full force and effect until
all obligations of NFIE under the Note shall have been satisfied and paid. If at
any time any payment by NFIE pursuant to the Note is rescinded or must be
otherwise restored or returned, whether upon the insolvency or bankruptcy of
NFIE or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

Section 6. Other Remedies. Guarantor further agrees that nothing contained in
this Guaranty shall prevent Lender from suing or from exercising any rights
available to it under the Merger Agreement or the Note. The failure or
forbearance of Lender to exercise any right hereunder, or otherwise granted to
it by law or another agreement, shall not affect the obligations of Guarantor
hereunder and shall not constitute a waiver of said right. The rights of Lender
under this Guaranty shall be cumulative and not exclusive of each other.

 

Section 7. Security. Guarantor authorizes Lender, without notice to Guarantor
and without affecting Guarantor’s liability hereunder, (a) to take and hold
security for the payment of the Obligations, and to exchange, enforce, waive
and/or release any such security; (b) to apply such security and direct the
order or manner of sale thereof as Lender in his discretion may determine; (c)
to obtain a guaranty of the Obligations from any one or more other persons,
corporations or entities whomsoever and to enforce, waive, rearrange, modify,
limit or release at any time or times such other persons, corporations or
entities from their obligations under such guaranties; and (d) to fully or
partially release at any time any Guarantor who executes this Guaranty whether
with or without consideration. The liability and obligations of Guarantor
hereunder shall not be affected or impaired by (a) the failure of Lender or any
other party to exercise diligence or reasonable care in the preservation,
protection or other handling or treatment of all or any part of the collateral
securing payment of all or any part of the Obligations, (b) the failure of any
security interest or lien intended to be granted or created to

 

2



--------------------------------------------------------------------------------

secure the Obligations to be properly perfected or created or the
unenforceability of any security interest or lien for any other reason, or (c)
the subordination of any such security interest or lien to any other security
interest or lien.

 

Section 8. Waiver. Guarantor waives any right to require Lender to (a) proceed
against, or make any effort at the collection of the Obligations from NFIE or
any other guarantor or party liable for the Obligations; (b) proceed against or
exhaust any collateral held by Lender; or (c) pursue any other remedy in
Lender’s power whatsoever. Guarantor further waives any and all rights and
remedies which Guarantor may have or be able to assert by reason of the
provisions of Chapter 34 of the Texas Business and Commerce Code or Section
3.605 of the Texas Uniform Commercial Code. Guarantor waives any defense arising
by reason of any disability, lack of corporate authority or power, or other
defense of NFIE or any other guarantor of the Obligations, and Guarantor shall
remain liable under this Guaranty regardless of whether NFIE or any other
guarantor be found not liable on the Obligations for any reason including,
without limitation, insanity, minority, disability, bankruptcy, insolvency,
death or corporate dissolution even though rendering the Obligations void or
unenforceable or uncollectible as against NFIE or any other guarantor. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Obligations is rescinded or must otherwise
be returned by Lender upon the insolvency, bankruptcy or reorganization of NFIE
or otherwise, all as though such payment had not been made and will, thereupon,
guarantee payment of such amount as to which refund or restitution has been
made, together with interest accruing thereon subsequent to the date of refund
or restitution at the highest lawful rate permitted by applicable law and
collection costs and fees (including, without limitation, attorneys’ fees)
applicable thereto.

 

Section 9. Usury. It is the intention of the parties hereto to comply strictly
with all applicable usury laws; accordingly, it is agreed that notwithstanding
any provisions to the contrary in this Guaranty, or in any documents securing
payment hereof or otherwise relating hereto, in no event shall this Guaranty or
such documents require the payment or permit the collection of an aggregate
amount of interest in excess of the maximum amount permitted by such laws,
including the laws of the State of Texas and the laws of the United States of
America. If any such excess of interest is contracted for, charged or received
under this Guaranty or under the terms of any documents securing payment hereof
or otherwise relating hereto, or if under any circumstances, the amount of
interest (including all amounts payable hereunder which are not denominated as
interest but which constitute interest under the applicable laws) contracted
for, charged or received under this Guaranty shall exceed the maximum amount of
interest permitted by the applicable usury laws, then in any such event (a) the
provisions of this paragraph shall govern and control, (b) Guarantor shall not
be obligated to pay the amount of such interest to the extent that it is in
excess of the maximum amount of interest permitted by the applicable usury laws,
(c) any such excess interest which may have been collected shall be either
applied as a credit against the then unpaid Obligations or, if the Obligations
shall have been paid in full, refunded to Guarantor, and (d) the effective rate
of interest shall be automatically reduced to the maximum lawful contract rate
allowed under the applicable usury laws as now or hereafter construed by the
courts having jurisdiction thereof. It is further agreed that without limitation
of the foregoing, all calculations of the rate of interest contracted for,
charged or received under this Guaranty or under such other documents which are
made for the purpose of determining whether such rate exceeds the maximum lawful
contract rate, shall be made, to the extent permitted by applicable usury laws,
by amortizing, prorating, allocating and spreading in equal parts during

 

3



--------------------------------------------------------------------------------

the full period during which this Guaranty is to be in effect, all interest at
any time contracted for, charged or received from Guarantor or otherwise by the
holder or holders hereof in connection with this Guaranty.

 

Section 10. Successors and Assigns. This Guaranty shall be binding upon
Guarantor, its heirs, successors and permitted assigns and shall inure to the
benefit of and shall be enforceable by Lender and its successors and assigns.

 

Section 11. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of Texas.

 

Section 12. Severability. If any term or provision hereof is declared to be
illegal or invalid for any reason whatsoever by any arbitral body or court of
competent jurisdiction, such illegality or invalidity shall not affect the
balance of the terms and provisions hereof, which terms and provisions shall
remain binding and enforceable.

 

Section 13. Notices. Any notice provided or permitted hereunder shall comply
with the notice procedures in Section 10.1 of the Merger Agreement.

 

Section 14. Assignment Prohibited. This Guaranty shall not be assigned or
delegated by Guarantor without the prior written approval of Lender.

 

Section 15. Waiver of Subrogation. To the extent permitted by applicable law,
Guarantor hereby irrevocably waives all rights that may have arisen in
connection with this Guaranty to be subrogated to any of the rights of Lender
against NFIE.

 

IN WITNESS WHEREOF, this Guaranty has been executed effective as of the date set
forth above.

 

GUARANTOR   Conrad D. Eigenmann

 

SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority, on this the
         day of         , 2005, to certify which witness my hand and seal of
office.

 

 

Notary Public in and for the State of Florida

Commission expires:

   

 

4



--------------------------------------------------------------------------------

GUARANTOR

MIRABILIS VENTURES, INC.

By:    

Name:

   

Title:

   

 

SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority, on this the
         day of         , 2005, to certify which witness my hand and seal of
office.

 

 

Notary Public in and for the State of Florida

Commission expires:

   

 

5



--------------------------------------------------------------------------------

Schedule 1.5 – Retained Liabilities

 

1. All liabilities of the Company pursuant to that certain Indenture, dated
January 28, 1999, by and among Parent, the subsidiaries named therein and State
Street Bank and Trust Company, as Trustee, for the 9 3/8% Series A and B Senior
Subordinated Notes of Parent due 2009.

 

2. All liabilities of the Company pursuant to that certain Indenture, dated May
29, 2001, by and among Parent, the subsidiaries named therein and State Street
Bank and Trust Company, as Trustee, for the 9 3/8% Series C and D Senior
Subordinated Notes of Parent due 2009.

 

3. All liabilities under that certain Loan and Security Agreement, dated August
1, 2005, by and among Parent, the subsidiaries of Parent signatory thereto, Bank
of America, N.A., as Agent, and the Financial Institutions party thereto from
time to time, as the same has been amended and supplemented.

 

4. All liabilities under that certain Interim Pledge Agreement, dated September
9, 2004, that Certain Underwriting, Continuing Indemnity and Pledge Agreement
dated January 14, 2005, and that certain Restated Pledge Agreement dated January
14, 2005, as all of such agreements are amended from time to time, by and among
Parent, Federal Insurance Company and its affiliates and subsidiaries and their
respective co-sureties and reinsurers, except as to liabilities assumed by Buyer
(i) under that certain General Agreement of Indemnity in the form attached as
Exhibit B to this Agreement, and (ii) with respect to claims made in relation to
released bonds on completed jobs of the Company and/or the Buyer.

 

5. All liabilities of the Company, if any, owed to Parent or to the following
affiliates of Parent (but only to the following affiliates): Integrated
Electrical Finance, Inc., IES Management LP, IES Management ROO, LP, IES
Properties, Inc. and IES Reinsurance, Ltd.

 

6. (a) All liabilities for workers compensation claims made by employees of the
Company with respect to occurrences prior to the Closing Date, including without
limitation, the following:

 

William Cox, Claim#E3117078, DOL 7/20/2005

Donald Bell, Claim#E3116837, DOL 7/21/2005

Martha Saling, Claim#10834, DOL 8/10/2005

Roy Williams, Claim #2G842516, DOL 07/19/2004

David Farrell, Claim #E3104892, DOL 03/18/2005

Jeramiah May, Claim #E3106570, DOL 04/20/2005

Allan Saunders, Claim #2G809748, DOL 10/18/2001

 

(b) All liabilities for occurrences prior to the Closing Date under only the
following claims:

 

ANC Rentals dba Alamo AT&T, Claim #P505112228, DOL 03/28/2002

Jeff Chastain, Claim #2G107896, DOL 11/03/2003

Water Sports of Central Florida, Claim #2G937852, DOL 02/01/2005

Integrated Electrical, Mrs. Pantano, Stephen Pantano, Emily Ruff,

Todd San Martin, Claim #2G936968, DOL 08/04/2004



--------------------------------------------------------------------------------

Vandalism Claim, cut fiber optic cable, DOL 4/25/2005

Lori Martin, Claim #E3749573, DOL 3/31/2005

Kyle Marrero, Claim# E3748361, DOL 6/27/2005

Sanford Airport Authority v. Cragg Construction, Claim#2G936730, DOL11/24/03

 

7. All liabilities associated with any federal or state income taxes owed by the
Parent and its consolidated group (including, without limitation, the Company).



--------------------------------------------------------------------------------

Schedule 3.2(d) – Change Orders

 

None.



--------------------------------------------------------------------------------

Schedule 4.6 – Leased Assets

 

See attached list.



--------------------------------------------------------------------------------

Schedule 4.6

 

GE Fleet

 

Unit #


--------------------------------------------------------------------------------

   Mileage


--------------------------------------------------------------------------------

   Year


--------------------------------------------------------------------------------

   Make


--------------------------------------------------------------------------------

  

Model

--------------------------------------------------------------------------------

   VIN


--------------------------------------------------------------------------------

   Asset
Description


--------------------------------------------------------------------------------

22222    148171    2000    CHEVROLET    C3500 HD DIESEL    1GBKC34FXYF465771   
TRUCK 23123    179037    2000    FORD    F250 SUPERCAB    1FTNX21F2YEC14437   
TRUCK 23125    133801    2000    FORD    F350    3FDWF36F0YMA12403    TRUCK
26039    88467    2001    FORD    EXPLORER    1FMZU63E01ZA18450    UT VEHICLE
26044    100775    2001    FORD    E250 SUPER    1FTNS24LX1HA41822    VAN 26264
   103234    1999    FORD    E250 ECONOLI    1FTNE2427XHC32377    VAN 23078   
121380    1999    FORD    E250    1FTNE2421XHB89784    VAN 26045    91358   
2001    FORD    E250 SUPER    1FTNS24L41HA41816    VAN 23126    167580    2000
   FORD    F250 4X4    1FTNX21F1YED18840    TRUCK 23122    159780    2000   
FORD    F150 EXT CAB    1FTRX17L0YNA60755    TRUCK 26049    195214    2001   
FORD    F250 4X4 EXT CAB    1FTNX21F31EC06207    TRUCK 23127    161411    2001
   FORD    F250    1FTMX21F41EA38383    TRUCK

 

GE Commercial

 

Unit #


--------------------------------------------------------------------------------

   Mileage


--------------------------------------------------------------------------------

   Year


--------------------------------------------------------------------------------

  

Make

--------------------------------------------------------------------------------

  

Model

--------------------------------------------------------------------------------

   VIN


--------------------------------------------------------------------------------

  

Asset
Description

--------------------------------------------------------------------------------

31464    620 hrs    2003    CATERPILLAR    420DIT    BLN8147    EQUIPMENT 31428
   962 hrs    1999    VERMEER    TRENCHER V5750    1VEMU8221X1000752   
EQUIPMENT 99500    18651    1999    INTERNATIONAL    8100    1HSHBAHN4XH624115
   TRUCK 31455    626 hrs    2001    BOBCAT    LOADER 773G W/AUGER    517615293
– 187409247    EQUIPMENT 23111    66991    1999    INTERNATIONAL    TEREX CRANE
   1HTGLADT1XH675922    TRUCK 31465    15600    2002    FREIGHTLINER    FL70   
1FVABTBS22HJ27579    TRUCK 99973    7172    2005    INTERNATIONAL   
5500 6X4 TEXOMA 800 PRESSURE DRILL    1HTXLAHT35J049854    TRUCK

 

PHH Arval

 

Unit #


--------------------------------------------------------------------------------

   Mileage


--------------------------------------------------------------------------------

   Year


--------------------------------------------------------------------------------

   Make


--------------------------------------------------------------------------------

  

Model

--------------------------------------------------------------------------------

   VIN


--------------------------------------------------------------------------------

   Asset
Description


--------------------------------------------------------------------------------

10100    120535    2001    FORD    F250    1FTNF21F21EA67366    TRUCK 10115   
122010    2001    FORD    F450 SD    1FDXF47F81EB71660    TRUCK 10116    171939
   1997    FORD    F250 4X4 XLT    1FTHF26F9VEB75656    TRUCK 10202    149380   
2001    FORD    F250 CREW CAB 4X4 W/UTILITY    1FTNW21F31ED71676    TRUCK 10203
   50270    2001    FORD    F250 CREW CAB 4X4 W/UTILITY    1FTNX21F52EA95953   
TRUCK 10204    126165    2002    FORD    F450 DRW 4X4 W/UTILITY   
1FDXF47F62EA95535    TRUCK 10208    93204    2002    FORD    F250   
1FTNX21F72EB30296    TRUCK 10253    84450    2003    FORD    F250 S/C 4X4   
1FTNX21F03EA71477    TRUCK 10288    39664    2003    FORD    F250 S/C 404 XL   
1FTNX21P73EC04052    TRUCK 10315    78090    2003    FORD    F250 S/C 4X4   
1FTNX21P93ED29201    TRUCK 10411    25410    2004    FORD    F250 XL EXT CAB 4X4
   1FTNX21P64EA62102    TRUCK 10421    55943    2004    FORD    F350 4X4 CREW   
1FTSW31P44EA04145    TRUCK 10468    64060    2004    FORD    F250 4X4   
1FTNX21P34EB79586    TRUCK 10488    26580    2004    FORD    F2504X4 S/C   
1FTNX21P04EC63767    TRUCK 10500    39104    2004    FORD    F250 4X4 CREW
DIESEL    1FTNW21P94EB64786    TRUCK 10521    36380    2004    FORD    F250 S
CAB 4X4 W/UTILITY    1FTNX21P54EC63795    TRUCK 10542    23692    2004    FORD
   F250 4X4 S/C    1FTNX21P34ED68402    TRUCK 10560    47448    1997   
WESTERN STAR    4864S 6C6 WATER TRUCK    2WLNGCMD4VK945262    TRUCK 10586   
30676    2005    FORD    F250 4X4 S/C W/UTILITY    1FTSX21P65EA11347    TRUCK
10587    27012    2005    FORD    F250 4X4 S/C W/UTILITY    1FTSX21P35EA10785   
TRUCK 10596    28112    2005    FORD    F250 4X4 EXT CAB    1FTSX21P2SEB08349   
TRUCK 10602    17661    2005    FORD    F250 4X4 W/UTILITY    1FDAF57P65EA96645
   TRUCK 22312    198282    2005    FORD    F350    3FTSX31F31MA02381    TRUCK



--------------------------------------------------------------------------------

Schedule 5.3(d) – Consents

 

1. The consent of the Indenture Trustees under the indentures listed at Schedule
1.5, Items 1 and 2.

 

2. The consent of the Agent and Financial Institutions under the agreement
listed at Schedule 1.5 Item 3.

 

3. The consent of Federal Insurance Company under the agreements listed at
Schedule 1.5, Item 4.

 

4. The Parent shall have negotiated and consented to execute a Subordination
Agreement with SunTrust Bank, a Georgia banking corporation, in form and
substance satisfactory to Parent in its sole discretion.